

Exhibit 10.1
Execution Version







$50,000,000


CREDIT AGREEMENT


dated as of September 4, 2020,


by and among


MEDALLIA, INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Bookrunner























--------------------------------------------------------------------------------

Table of Contents
Page
ARTICLE I Definitions
1
SECTION 1.1 Definitions
1
SECTION 1.2 Other Definitions and Provisions
41
SECTION 1.3 Accounting Terms.
41
SECTION 1.4 UCC Terms
42
SECTION 1.5 Rounding
42
SECTION 1.6 References to Agreement and Laws
42
SECTION 1.7 Times of Day
42
SECTION 1.8 Guarantees/Earn-Outs
42
SECTION 1.9 Covenant Compliance Generally
43
SECTION 1.10 Rates
43
SECTION 1.11 Divisions
43
ARTICLE II Revolving Credit Facility
43
SECTION 2.1 Revolving Credit Loans
43
SECTION 2.2 Swingline Loans.
44
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
46
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
47
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
48
SECTION 2.6 Termination of Revolving Credit Facility
49
ARTICLE III Letter of Credit Facility
49
SECTION 3.1 L/C Facility.
49
SECTION 3.2 Procedure for Issuance of Letters of Credit
50
SECTION 3.3 Commissions and Other Charges
51
SECTION 3.4 L/C Participations
52
SECTION 3.5 Reimbursement
53
SECTION 3.6 Obligations Absolute
54
SECTION 3.7 Effect of Letter of Credit Documents
55
SECTION 3.8 Resignation of Issuing Lenders
55
SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment
56
SECTION 3.10 Letters of Credit Issued for Subsidiaries
56
SECTION 3.11 Letter of Credit Amounts
56
ARTICLE IV General Loan Provisions
57
SECTION 4.1 Interest
57
SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans
58
SECTION 4.3 Fees.
58
SECTION 4.4 Manner of Payment
59
SECTION 4.5 Evidence of Indebtedness.
60
SECTION 4.6 Sharing of Payments by Lenders
60
SECTION 4.7 Administrative Agent’s Clawback.
61
SECTION 4.8 Changed Circumstances.
62
SECTION 4.9 Indemnity
64








--------------------------------------------------------------------------------

Table of Contents
(continued)
Page
SECTION 4.10 Increased Costs.
65
SECTION 4.11 Taxes.
66
SECTION 4.12 Mitigation Obligations; Replacement of Lenders
70
SECTION 4.13 Incremental Revolving Credit Facility Increase.
71
SECTION 4.14 Cash Collateral
74
SECTION 4.15 Defaulting Lenders
75
ARTICLE V Conditions of Closing and Borrowing
77
SECTION 5.1 Conditions to Closing and Initial Extensions of Credit
77
SECTION 5.2 Conditions to All Extensions of Credit
81
ARTICLE VI Representations and Warranties of the Credit Parties
82
SECTION 6.1 Organization; Power; Qualification
82
SECTION 6.2 Ownership
82
SECTION 6.3 Authorization; Enforceability
83
SECTION 6.4 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
83
SECTION 6.5 Compliance with Law; Governmental Approvals
83
SECTION 6.6 Tax Returns and Payments
84
SECTION 6.7 Intellectual Property Matters
84
SECTION 6.8 Environmental Matters
84
SECTION 6.9 Employee Benefit Matters.
85
SECTION 6.10 Margin Stock
86
SECTION 6.11 Government Regulation
87
SECTION 6.12 Employee Relations
87
SECTION 6.13 Financial Statements
87
SECTION 6.14 No Material Adverse Change
87
SECTION 6.15 Solvency
87
SECTION 6.16 Title to Properties
87
SECTION 6.17 Litigation
88
SECTION 6.18 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
88
SECTION 6.19 Absence of Defaults
88
SECTION 6.20 Senior Indebtedness Status
89
SECTION 6.21 Disclosure
89
ARTICLE VII Affirmative Covenants
89
SECTION 7.1 Financial Statements and Budgets
89
SECTION 7.2 Certificates; Other Reports
90
SECTION 7.3 Notice of Litigation and Other Matters
92
SECTION 7.4 Preservation of Corporate Existence and Related Matters
93
SECTION 7.5 Maintenance of Property and Licenses.
93
SECTION 7.6 Insurance
94
SECTION 7.7 Accounting Methods and Financial Records
94
SECTION 7.8 Payment of Taxes and Other Obligations
94
SECTION 7.9 Compliance with Laws and Approvals
94

2







--------------------------------------------------------------------------------

Table of Contents
(continued)
Page
SECTION 7.10 Environmental Laws
94
SECTION 7.11 Compliance with ERISA
94
SECTION 7.12 [Reserved].
95
SECTION 7.13 Visits and Inspections
95
SECTION 7.14 Additional Guarantors and Collateral
95
SECTION 7.15 Use of Proceeds
96
SECTION 7.16 [Reserved].
96
SECTION 7.17 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions
96
SECTION 7.18 Corporate Governance
97
SECTION 7.19 Further Assurances
97
SECTION 7.20 Post-Closing Matters
97
ARTICLE VIII Negative Covenants
97
SECTION 8.1 Indebtedness
98
SECTION 8.2 Liens
99
SECTION 8.3 Investments
102
SECTION 8.4 Fundamental Changes
104
SECTION 8.5 Asset Dispositions
105
SECTION 8.6 Restricted Payments
107
SECTION 8.7 Transactions with Affiliates
108
SECTION 8.8 Accounting Changes; Organizational Documents
109
SECTION 8.9 Payments and Modifications of Junior Indebtedness
109
SECTION 8.10 No Further Negative Pledges; Restrictive Agreements
110
SECTION 8.11 Nature of Business
111
SECTION 8.12 [Reserved].
111
SECTION 8.13 Sale Leasebacks
111
SECTION 8.14 [Reserved]
111
SECTION 8.15 Financial Covenants
111
SECTION 8.16 Disposal of Subsidiary Interests
111
ARTICLE IX Default and Remedies
111
SECTION 9.1 Events of Default
111
SECTION 9.2 Remedies
114
SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc
115
SECTION 9.4 Crediting of Payments and Proceeds
115
SECTION 9.5 Administrative Agent May File Proofs of Claim
116
SECTION 9.6 Credit Bidding.
117
ARTICLE X The Administrative Agent
118
SECTION 10.1 Appointment and Authority.
118
SECTION 10.2 Rights as a Lender
118
SECTION 10.3 Exculpatory Provisions.
119
SECTION 10.4 Reliance by the Administrative Agent
120
SECTION 10.5 Delegation of Duties
120

3







--------------------------------------------------------------------------------

Table of Contents
(continued)
Page
SECTION 10.6 Resignation of Administrative Agent.
120
SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders
121
SECTION 10.8 No Other Duties, Etc
122
SECTION 10.9 Collateral and Guaranty Matters.
122
SECTION 10.10 Secured Hedge Obligations and Secured Cash Management Obligations
123
ARTICLE XI Miscellaneous
124
SECTION 11.1 Notices.
124
SECTION 11.2 Amendments, Waivers and Consents
126
SECTION 11.3 Expenses; Indemnity.
128
SECTION 11.4 Right of Setoff
131
SECTION 11.5 Governing Law; Jurisdiction, Etc
131
SECTION 11.6 Waiver of Jury Trial
132
SECTION 11.7 Reversal of Payments
132
SECTION 11.8 Injunctive Relief
133
SECTION 11.9 Successors and Assigns; Participations.
133
SECTION 11.10 Treatment of Certain Information; Confidentiality
137
SECTION 11.11 Performance of Duties
139
SECTION 11.12 All Powers Coupled with Interest
139
SECTION 11.13 Survival
139
SECTION 11.14 Titles and Captions
139
SECTION 11.15 Severability of Provisions
139
SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.
140
SECTION 11.17 Term of Agreement
140
SECTION 11.18 USA PATRIOT Act; Anti-Money Laundering Laws
140
SECTION 11.19 Independent Effect of Covenants
141
SECTION 11.20 No Advisory or Fiduciary Responsibility.
141
SECTION 11.21 Inconsistencies with Other Documents
142
SECTION 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
142
SECTION 11.23 Certain ERISA Matters.
142
SECTION 11.24 Acknowledgement Regarding Any Supported QFCs
143



4








--------------------------------------------------------------------------------






EXHIBITSExhibit A-1-Form of Revolving Credit NoteExhibit A-2-Form of Swingline
NoteExhibit B-Form of Notice of BorrowingExhibit C-Form of Notice of Account
DesignationExhibit D-Form of Notice of PrepaymentExhibit E-Form of Notice of
Conversion/ContinuationExhibit F-Form of Compliance CertificateExhibit G-Form of
Assignment and AssumptionExhibit H-1-Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders)Exhibit H-2-Form of U.S. Tax Compliance
Certificate (Non-Partnership Foreign Participants)Exhibit H-3-Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships)Exhibit H-4-Form of
U.S. Tax Compliance Certificate (Foreign Lender Partnerships)Exhibit I-Form of
Joinder AgreementExhibit J-Form of Guaranty AgreementExhibit K-Investment
PolicySCHEDULESSchedule 1.1-Commitments and Commitment PercentagesSchedule
7.20-Post-Closing Matters





5








--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of September 4, 2020, by and among MEDALLIA, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I.


Definitions
SECTION 1.1Definitions
The following terms when used in this Agreement shall have the meanings assigned
to them below:
“Acquired EBITDA” means, with respect to any Person or business acquired
pursuant to an Acquisition for any period, the amount for such period of
Consolidated Adjusted EBITDA of any such Person or business so acquired
(determined using such definitions as if references to the Borrower and its
Subsidiaries therein were to such Person or business), as calculated by the
Borrower in good faith and which shall be factually supported by historical
financial statements; provided, that, notwithstanding the foregoing to the
contrary, in determining Acquired EBITDA for any Person or business that does
not have historical financial accounting periods which coincide with that of the
financial accounting periods of the Borrower and its Subsidiaries (a) references
to Reference Period in any applicable definitions shall be deemed to mean the
same relevant period as the applicable period of determination for the Borrower
and its Subsidiaries and (b) to the extent the commencement of any such
Reference Period shall occur during a fiscal quarter of such acquired Person or
business (such that only a portion of such fiscal quarter shall be included in
such Reference Period), Acquired EBITDA for the portion of such fiscal quarter
so included in such Reference Period shall be deemed to be an amount equal to
(x) Acquired EBITDA otherwise attributable to the entire fiscal quarter
(determined in a manner consistent with the terms set forth above) multiplied by
(y) a fraction, the numerator of which shall be the number of months of such
fiscal quarter included in the relevant Reference Period and the denominator of
which shall be actual months in such fiscal quarter.
“Acquisition” means any acquisition, or any series of related acquisitions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or business unit,
1







--------------------------------------------------------------------------------



line of business or division thereof, whether through purchase of assets,
exchange, issuance of stock or other equity or debt securities, merger,
reorganization, amalgamation, division or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
members of the board of directors or the equivalent governing body (other than
securities having such power only by reason of the happening of a contingency)
or a majority (by percentage or voting power) of the outstanding ownership
interests of a partnership, limited liability company or other entity
(excluding, in and of itself, the formation of a new Subsidiary).
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned thereto in Section 11.1(e).
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
2







--------------------------------------------------------------------------------



“Applicable Margin” means the corresponding percentages per annum as follows (i)
1.75% for LIBOR Rate Loans, (ii) 0.75% for Base Rate Loans and (iii) 0.25% for
the Commitment Fee.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole bookrunner.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any sale and leaseback transaction,
division, merger or disposition of Equity Interests owned by any Credit Party or
any Subsidiary thereof), whether in a single transaction or a series of related
transactions, by any Credit Party or any Subsidiary thereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).
3







--------------------------------------------------------------------------------



“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
4







--------------------------------------------------------------------------------



(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
5







--------------------------------------------------------------------------------



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means Medallia, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 7.2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a Consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period,
but excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.
“Capital Lease Obligations” of any Person means, subject to Section 1.3(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof to the
extent such
6







--------------------------------------------------------------------------------



obligations are backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof,
(b) commercial paper maturing no more than one (1) year from the date of
acquisition thereof and currently having one of the two highest ratings
obtainable from either S&P or Moody’s (or, if at any time either S&P or Moody’s
are not rating such fund, an equivalent rating from another nationally
recognized statistical rating agency), (c) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within one (1) year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000 and having a long-term debt rating of “A” or better
by S&P or “A2” or better from Moody’s (or, if at any time either S&P or Moody’s
are not rating such fund, an equivalent rating from another nationally
recognized statistical rating agency), (d) shares of any money market mutual
fund that has (i) substantially all of its assets invested in the types of
investments referred to in clauses (a) through (c) above, (ii) net assets of not
less than $250,000,000 and (iii) a rating of at least A-2 from S&P or at least
P-2 from Moody’s (or, if at any time either S&P or Moody’s are not rating such
fund, an equivalent rating from another nationally recognized statistical rating
agency) and (e) in the case of any Foreign Subsidiary, substantially similar
investments of the type described in clauses (a) through (d) above denominated
in foreign currencies and from similarly capitalized and rated foreign banks in
the jurisdiction in which such Foreign Subsidiary is organized.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), credit card
processing services, electronic funds transfer and other cash management
arrangements.
“CFC” means each Subsidiary that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code and the U.S. Treasury regulations
promulgated thereunder.
“Change in Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than Sequoia
Capital or one if its Controlled Investment Affiliates, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a “person” or “group” shall be deemed to have “beneficial ownership” of all
Equity Interests that such “person” or “group” has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of more than thirty-five
percent (35%) of the Equity Interests of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower; or
(b)there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in excess of the Threshold Amount any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such
7







--------------------------------------------------------------------------------



Indebtedness) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests provided
for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.
“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate of the chief financial officer or
the vice president of finance of the Borrower substantially in the form attached
as Exhibit F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
8







--------------------------------------------------------------------------------



“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries:
(a)Consolidated Net Income for such period plus
(b)the sum of the following, without duplication, in each case to the extent
deducted in determining Consolidated Net Income for such period:
(i) Consolidated Interest Expense;
(ii) provisions for Taxes measured by net income, profits or capital (or any
similar measures), paid or accrued, including federal and state and local income
Taxes, foreign income Taxes and franchise Taxes; and
(iii) depreciation, amortization and other non-cash charges or expenses
(including non-cash expenses related to stock-based compensation, amortization
of intangibles, amortization of software development costs and amortization of
deferred commissions), excluding any non-cash charge or expense that represents
an accrual for a cash expense to be taken in a future period (other than
non-cash charges constituting an accrual for cash expenses due in future periods
in connection with terminations of facilities leases);
(iv) unusual or extraordinary expenses, charges, and losses;
(v) non-recurring expenses or losses incurred in connection with (A) the
Transactions, (B) Permitted Convertible Debt, (C) Permitted Acquisitions, (D)
issuances of any Equity Interests, (E) dispositions of assets permitted under
the Loan Documents, or (F) the incurrence, amendment, modification, refinancing
or repayment of Indebtedness (in each case of clauses (B) through (F), whether
or not successful), including, without limitation, legal, accounting, and
advisory fees;
(vi) (A) restructuring and integration expenses (which for the avoidance of
doubt, shall include, but not be limited to, retention, severance, systems
establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees)
incurred by the Borrower and its Subsidiaries in connection with, and directly
related to, any Permitted Acquisition or Asset Dispositions, (B) non-recurring
costs and extraordinary expenses attributable to Permitted Acquisitions, Asset
Dispositions and/or other operating improvement, restructuring, cost savings
initiatives or other similar initiatives that have been consummated during the
relevant period, and (C) other pro forma adjustments (including anticipated cost
savings and other synergies) attributable to Permitted Acquisitions, Asset
Dispositions and/or other operating improvement, restructuring, cost savings
initiatives or other similar initiatives that have been consummated during the
relevant period, to the extent, in each case, that such costs, expenses or
adjustments (I) are reasonably expected to be realized within twelve (12) months
of such Permitted Acquisition, Asset Disposition and/or other operating
improvement, restructuring, cost savings initiative or other similar initiative
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower
9







--------------------------------------------------------------------------------



delivered to the Administrative Agent and (II) are, in each case, reasonably
identifiable, factually supportable, and expected to have a continuing impact on
the operations of the Borrower and its Subsidiaries; provided that the aggregate
amount added back in reliance on this clause (vi) shall not exceed the greater
of (x) $8,000,000 and (y) twenty percent (20%) of Consolidated Adjusted EBITDA
for any period (calculated prior to giving effect to any such amounts added back
under this clause (vi));
(vii) any minority interest expense consisting of Subsidiary income attributable
to minority equity interests held by third parties in any non-wholly owned
Subsidiary;
minus
(c)the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period:
(i) interest income,
(ii) Federal, state, local and foreign income Tax credits of the Borrower and
its Subsidiaries for such period (to the extent not netted from income Tax
expense);
(iii) non-cash gains;
(iv) any cash expense made during such period which represents the reversal of,
or any other cash payment made during such period with respect to, any non-cash
expense that was added in a prior period pursuant to clause (b)(iii) above
subsequent to the fiscal quarter in which the relevant non-cash expenses,
charges or losses were incurred; and
(v) unusual or extraordinary gains;
plus or minus, as applicable,
(d)(i) trailing-twelve-month average of quarterly year-over-year changes in
deferred revenue (adding any increase or subtracting any decrease), as of the
last quarter-end included in such period, and
(ii) trailing-twelve-month average of quarterly year-over-year changes in
deferred commissions (subtracting any increase or adding any decrease), as of
the last quarter-end included in such period.
For purposes of this Agreement, Consolidated Adjusted EBITDA shall be calculated
on a Pro Forma Basis.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of, without
duplication, (a) all liabilities, obligations and indebtedness for borrowed
money including, but not limited to, all obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person, (b) all
purchase money Indebtedness, (c) the Attributable Indebtedness of such Person
10







--------------------------------------------------------------------------------



with respect to such Person’s Capital Lease Obligations (excluding operating
leases) and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP), (d) all drawn and unreimbursed obligations, contingent
or otherwise, of any such Person relative to letters of credit, including any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person, (e) all obligations of any such Person in respect of Disqualified
Equity Interests which shall be valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends that are past due, (f) all Guarantees of any
such Person with respect to any of the foregoing and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including interest
expense attributable to Capital Lease Obligations and all net payment
obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, the effect of the following shall be excluded: (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or any of its
Subsidiaries or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
(c) the net income (if positive), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income (i) is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions, but in each case only to the extent of such
prohibition or taxes, (d) the net income (or loss) of any Subsidiary that is not
a Wholly-Owned Subsidiary to the extent such net income (or loss) is
attributable to the minority interest in such Subsidiary, (e) any gain or loss
from Asset Dispositions during such period, (f) without duplication of
adjustments set forth in the definition of Pro Forma Basis, any recapitalization
or purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP, as a result
of any Permitted Acquisition, or the amortization or write-off of any amounts
thereof (including any write-off of in process research and development). In
addition, proceeds from any business interruption insurance received in such
period shall be added to Consolidated Net Income.
11







--------------------------------------------------------------------------------



“Consolidated Senior Secured Indebtedness” means, with respect to the Borrower
and its Subsidiaries as of any date of determination on a Consolidated basis
without duplication, (a) all Consolidated Funded Indebtedness of the Borrower
and its Subsidiaries secured by a Lien on any of their assets minus (b) all
Subordinated Indebtedness of the Borrower and its Subsidiaries secured by a Lien
on any of their assets.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date to (b) Consolidated Adjusted EBITDA for the most recently completed
Reference Period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Investment Affiliate” means, as to any Person, any other Person
which (a) directly or indirectly, is in Control of, is Controlled by, or is
under common Control with, such Person and (b) is organized by the former such
Person primarily for the purpose of making equity or debt investments in one or
more companies.
“Control Agreement” means a control agreement among the Borrower or a Guarantor,
a depository bank, a securities intermediary or a commodity intermediary, as the
case may be, and the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or
participations in Letters of Credit or Swingline Loans required to be funded by
it hereunder within two Business Days of the date such Loans or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such
12







--------------------------------------------------------------------------------



Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any Issuing Lender or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.
“Disclosure Letter” means the disclosure letter dated the Closing Date and
delivered to the Administrative Agent and the Lenders in respect of this
Agreement.
“Disposed EBITDA” means, with respect to any Person or business unit or line of
business that is sold or disposed of in an Asset Disposition during any period,
the amount for such period of Consolidated Adjusted EBITDA of any such Person or
business subject to such Asset Disposition (determined using such definitions as
if references to the Borrower and its Subsidiaries therein were to such Person
or business), as calculated by the Borrower in good faith.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that, by their terms (or by the terms of any security
or other Equity Interest into
13







--------------------------------------------------------------------------------



which they are convertible or for which they are exchangeable) or upon the
happening of any event or condition, (a)  mature or are mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full in
cash of the Loans and all other Obligations (other than (1) contingent
indemnification and reimbursement obligations, (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
have been made and (3) Letters of Credit that have either been Cash
Collateralized or as to which arrangements satisfactory to the applicable
Issuing Lender have been made) and the termination of the Commitments), (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests) (except as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full in
cash of the Loans and all other Obligations (other than (1) contingent
indemnification and reimbursement obligations, (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
have been made and (3) Letters of Credit that have either been Cash
Collateralized or as to which arrangements satisfactory to the applicable
Issuing Lender have been made) and the termination of the Commitments), in whole
or in part, (c) provide for the scheduled payment of dividends in cash or
(d) are or become convertible into, or exchangeable for, Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case of clauses (a) through (d), prior to the date that is 91 days after
the latest scheduled maturity date of the Loans and Commitments; provided that
if such Equity Interests are issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such officers or employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 4.8(c) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by
14







--------------------------------------------------------------------------------



the Administrative Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.9(b)(iii)).
“Eligible Investments” means eligible investments under the Investment Policy.
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding five (5) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health (with
respect to exposure to Hazardous Materials) or the protection of the
environment, including, but not limited to, requirements pertaining to the
manufacture,
15







--------------------------------------------------------------------------------



processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing; provided that debt instruments that are
convertible into, or exchangeable for, Equity Interests of the types described
in clauses (a) through (e) of this definition, cash, or a combination of cash
and such Equity Interests (including, for the avoidance of doubt, Permitted
Convertible Indebtedness) are not Equity Interests).
“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including in connection with
the exercise of options or warrants or the conversion of any debt securities to
equity) and (b) any capital contribution from any Person that is not a Credit
Party into any Credit Party or any Subsidiary thereof. The term “Equity
Issuance” shall not include (A) any Asset Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the FRB for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by Applicable
Law or by any contractual obligation existing on the Closing Date or existing at
the time of acquisition of such Subsidiary after the Closing Date (and not
incurred in contemplation of such acquisition),
16







--------------------------------------------------------------------------------



in each case from Guaranteeing the Obligations, but only so long as such
prohibition exists, (b) any Immaterial Subsidiary, (c) any Subsidiary that is a
CFC, (d) any other Subsidiary so long as the provision of a Guarantee by such
Subsidiary could reasonably be expected to result in a material adverse tax
consequence to the Borrower or any of its Affiliates under Section 956 of the
Code or otherwise, as reasonably determined by the Borrower and (e) any other
Subsidiary with respect to which the Administrative Agent and the Borrower
mutually agree that the cost of providing a Guarantee would be excessive in
relation to the benefit to be afforded thereby.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of (including by any
joint and several liability provisions), or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party,
including under the keepwell provisions in the Guaranty Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 4.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 4.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(g) and (d) any withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” means that certain Second Amended And Restated Loan
And Security Agreement, dated as of September 7, 2016, between Silicon Valley
Bank and the Borrower.
17







--------------------------------------------------------------------------------



“Existing SVB Letters of Credit” means the letters of credit existing on the
Closing Date and identified on Schedule 1.2 of the Disclosure Letter.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” means (a) the separate fee letter agreement dated as of September
4, 2020 between the Borrower and Wells Fargo, (b) any letter between the
Borrower and any Issuing Lender (other than Wells Fargo) relating to certain
fees payable to such Issuing Lender in its capacity as such and (c) any other
fee letter, mandate letter, engagement letter or commitment letter executed
after the Closing Date by one or more Credit Parties and the Administrative
Agent and/or the Arranger in connection with this Agreement.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on January 31st of each calendar year.
18







--------------------------------------------------------------------------------



“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services
19







--------------------------------------------------------------------------------



for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness or obligation or (e) for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness or other obligation
of the payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit or
customary warranty obligations, in each case, in the ordinary course of
business, or customary and reasonable indemnity obligations.
“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule 6.1 of the Disclosure Letter that are identified as a “Guarantor” and
(b) each other Subsidiary of the Borrower that executes and delivers a guaranty
or guaranty supplement pursuant to Section 7.14.
“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Guarantors in favor of the Administrative Agent, for
the ratable benefit and the Secured Parties, substantially in the form attached
as Exhibit J.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
20







--------------------------------------------------------------------------------



International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that Hedge
Agreement shall not include (i) any Permitted Call Spread Transactions, (ii) any
derivative instruments issued under equity incentive or similar plans (including
any stock option or phantom stock plan), (iii) any forward, option or warrant
for the purchase or sale of Equity Interests of the Borrower, (iv) contracts for
the purchase of securities of the Borrower or (v) any items constituting a
derivative security embedded in convertible debt securities permitted hereunder
issued by the Borrower.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Immaterial Subsidiaries” means, as of any date of determination, those
Subsidiaries designated by the Borrower in writing to the Administrative Agent
that, when considered on an individual or aggregate basis, do not have any of
the following: (a) individually, assets with a book value of five percent (5%)
or more of the total value of the consolidated assets of the Borrower and its
Subsidiaries, taken as a whole, (b) together with all Non-Guarantor
Subsidiaries, assets with a book value of fifteen percent (15%) or more of the
total value of the consolidated assets of the Borrower and its Subsidiaries,
taken as a whole, (c) individually, revenues (excluding intercompany receivables
and revenues that would be eliminated upon consolidation in accordance with
GAAP) of five percent (5%) or more of the consolidated revenues of the Borrower
and its Subsidiaries (excluding intercompany receivables and revenues that would
be eliminated upon consolidation in accordance with GAAP), taken as a whole, as
at the last day of any period for four consecutive fiscal quarters of the
Borrower for which the relevant financial information is available, and
(d) together with all Non-Guarantor Subsidiaries, revenues (excluding
intercompany receivables and revenues that would be eliminated upon
consolidation in accordance with GAAP) of less than fifteen percent (15%) of the
consolidated revenues of the Borrower and its Subsidiaries (excluding
intercompany receivables and revenues that would be eliminated upon
consolidation in accordance with GAAP), taken as a whole, as at the last day of
any period for four consecutive fiscal quarters of the Borrower for which the
relevant financial information is available. The Borrower’s written notice
described above shall include calculations in detail reasonably satisfactory to
the Administrative Agent. The Borrower may designate and re-designate a
Subsidiary as an Immaterial Subsidiary at any time, subject to the limitations
and requirements set forth in this definition; provided that any Guarantor that
is designated as an Immaterial Subsidiary after becoming a Guarantor shall
remain a Guarantor.
“Increase Effective Date” has the meaning assigned thereto in Section 4.13(c).
“Incremental Amendment” has the meaning assigned thereto in Section 4.13(f).
21







--------------------------------------------------------------------------------



“Incremental Facilities Limit” means $50,000,000 less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all
previously incurred Incremental Revolving Credit Facility Increases.
“Incremental Lender” has the meaning assigned thereto in Section 4.13(b).
“Incremental Revolving Credit Facility Increase” has the meaning assigned
thereto in Section 4.13(a).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)all liabilities, obligations and indebtedness of such Person for borrowed
money, including obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, of such Person;
(b)all obligations of such Person to pay the deferred purchase price of property
or services of such Person (including all payment obligations under
non-competition, earn-out or similar agreements, solely to the extent any such
payment obligation under non-competition, earn-out or similar agreements becomes
a liability on the balance sheet of such Person in accordance with GAAP), except
trade payables, intercompany charges of expenses, intercompany payables and
other accrued obligations, in each case, arising in the ordinary course of
business;
(c)the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);
(d)all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)all obligations, contingent or otherwise, of such Person relative to the face
amount of letters of credit, whether or not drawn, including any Reimbursement
Obligation, and banker’s acceptances issued for the account of such Person;
(g)all obligations of such Person in respect of Disqualified Equity Interests;
(h)all net obligations of such Person under any Hedge Agreements; and
22







--------------------------------------------------------------------------------



(i)all Guarantees of such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, if such Indebtedness
shall not have been assumed by such Person or is limited in recourse to the
assets securing such Lien, the amount of such Indebtedness as of any date of
determination will be the lesser of (x) the fair market value of such assets as
of such date (as determined in good faith by the Borrower) and (y) the amount of
such Indebtedness as of such date. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. The amount of obligations in respect of any
Disqualified Equity Interests shall be valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends that are past due.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 11.3(b).
“Information” has the meaning assigned thereto in Section 11.10.
“Initial Issuing Lender” means Wells Fargo.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), three (3) or six (6) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:
(a)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(b)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that if any Interest Period with respect to a LIBOR Rate Loan would
otherwise expire on a day that is not a
23







--------------------------------------------------------------------------------



Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;
(c)any Interest Period with respect to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period;
(d)no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and
(e)there shall be no more than five (5) Interest Periods in effect at any time.
“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C. App. § 1 et seq.).
“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), by division or otherwise, any Equity Interests, interests in any
partnership or joint venture (including the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security, (b) makes
any Acquisition or (c) makes or holds any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“Investment Policy” means the Borrower’s investment policy attached hereto as
Exhibit K, as such policy may be amended or otherwise modified from time to time
with the approval of the board of directors (or authorized committee thereof) of
the Borrower.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuing Lender” means, with respect to Letters of Credit issued hereunder on or
after the Closing Date, (a) the Initial Issuing Lender and (b) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit;
provided that without the prior written consent of the Administrative Agent, the
total number of Issuing Lenders shall not exceed one (1).
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit I hereto or such other form as may be approved by the Administrative
Agent and the Borrower.
24







--------------------------------------------------------------------------------



“Junior Indebtedness” means, with respect to the Borrower and its Subsidiaries,
any (a) Subordinated Indebtedness, (b) Indebtedness secured by Liens that are
junior to the Liens securing the Secured Obligations and (c) unsecured
Indebtedness with an aggregate outstanding principal amount in excess of the
Threshold Amount.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
the Initial Issuing Lender, $40,000,000 and (b) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of (a) $40,000,000 and (b) the aggregate amount
of the Revolving Credit Commitments.
“Lender” means the Persons listed on Schedule 1.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to Section 4.13, other than any Person
that ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit, which office may, to the extent
the applicable Lender notifies the Administrative Agent in writing, include an
office of any Affiliate of such Lender or any domestic or foreign branch of such
Lender or Affiliate.
“Letter of Credit Application” means an application requesting the applicable
Issuing Lender to issue a Letter of Credit in the form specified by the
applicable Issuing Lender from time to time.
25







--------------------------------------------------------------------------------



“Letter of Credit Documents” means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the applicable Issuing Lender and relating to such Letter of Credit,
in each case in the form specified by the applicable Issuing Lender from time to
time.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 4.8(c),
(a)for any interest rate calculation with respect to a LIBOR Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
(b)for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0.375% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.
26







--------------------------------------------------------------------------------



“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate =LIBOR1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
“Liquidity” means, as of any date of determination, the aggregate the
unrestricted, unencumbered cash and Cash Equivalents and other Eligible
Investments of the Borrower and its Domestic Subsidiaries held in, from and
after the date required by Section 7.20, accounts subject to a Control Agreement
as of such date, provided that the proceeds of any Indebtedness incurred
substantially concurrently with the determination of such amount shall be
excluded. For the avoidance of doubt, the term “unrestricted” as used above
includes, without limitation, being free from any contractual or legal
restriction on sale, disposition or transfer (other than (i) contractual
restrictions under the loan documents and liens of a collecting bank arising in
the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction, (ii) liens of any depositary bank
in connection with statutory, common law and contractual rights of setoff and
recoupment with respect to any deposit account of the Borrower or any Subsidiary
thereof and (iii) Liens in favor of the Administrative Agent under the Loan
Documents).
“Loan Documents” means, collectively, this Agreement, the Disclosure Letter,
each Note, the Letter of Credit Documents, the Guaranty Agreement, the Fee
Letters and each other document, instrument, certificate and agreement executed
and delivered by the Credit Parties or any of their respective Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of such
Persons, taken as a whole, (b) a material impairment of
27







--------------------------------------------------------------------------------



the ability of any such Person to perform its payment obligations under the Loan
Documents, (c) a material impairment of the rights and remedies, taken as a
whole, of the Administrative Agent or any Lender under any Loan Document or (d)
a material impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.
“Material Contract” means (a) any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $5,000,000 per annum or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the breach, nonperformance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 9.2(b), an amount equal to
102% of the aggregate outstanding amount of all L/C Obligations and (c)
otherwise, an amount determined by the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at such
time in their reasonable discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding five (5) years, or to which any Credit
Party or any ERISA Affiliate has any liability (contingent or otherwise).
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, all cash and Cash Equivalents
received by any Credit Party or any of its Subsidiaries therefrom (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, as and when received) less the
sum of (i) all income taxes and other taxes assessed by, or reasonably estimated
to be payable to, a Governmental Authority as a result of such transaction
(provided that if such estimated taxes exceed the amount of actual taxes
required to be paid in cash in respect of such Asset Disposition, the amount of
such excess shall constitute Net Cash Proceeds), (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event, (iii) the principal amount of, premium, if any, and
interest on any Indebtedness (other than Indebtedness under the Loan Documents)
secured by a Lien on the asset (or a portion thereof) disposed of, which
Indebtedness is required to be repaid in connection with such transaction or
event and (iv) all amounts that are set aside as a reserve (A) for adjustments
in respect of the purchase price of such assets, (B) for any liabilities
associated with such sale or casualty, to the extent such reserve is required by
GAAP or as otherwise required pursuant to the documentation with respect to such
Asset Disposition or Insurance and Condemnation Event, (C) for the payment of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the
28







--------------------------------------------------------------------------------



time of, or within 30 days after, the date of such sale or other disposition and
(D) for the payment of indemnification obligations; provided that, to the extent
and at the time any such amounts are released from such reserve and received by
such Credit Party or any of its Subsidiaries, such amounts shall constitute Net
Cash Proceeds, and (b) with respect to any Equity Issuance or Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all reasonable and customary out-of-pocket legal, underwriting
and other fees and expenses incurred in connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.
“Non-Wholly-Owned Subsidiary” means any Subsidiary of the Borrower that is not
Wholly-Owned.
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition whether or not allowed or
allowable) the Loans, (b) the L/C Obligations and (c) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Lenders, the Issuing Lenders or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
29







--------------------------------------------------------------------------------



“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement or limited liability company agreement (or equivalent or comparable
documents); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).
“Participant” has the meaning assigned thereto in Section 11.9(d).
“Participant Register” has the meaning assigned thereto in Section 11.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate, (b) has at any time within the
preceding five (5) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates or (c)
any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).
“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:
(a)no less than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the
30







--------------------------------------------------------------------------------



Borrower shall have delivered written notice of such Acquisition to the
Administrative Agent and the Lenders, which notice shall include the proposed
closing date of such Acquisition, provided that the notice requirement in clause
(a) shall not apply to the Acquisition disclosed to the Administrative Agent
immediately prior to the Closing Date;
(b)the board of directors or other similar governing body of the Person to be
acquired shall have approved such Acquisition;
(c)the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 8.11 or, in the case of an Acquisition of assets,
the assets acquired are useful in the business of the Borrower and its
Subsidiaries as conducted immediately prior to such Acquisition or permitted
pursuant to Section 8.11;
(d)if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary of the Borrower shall be the surviving Person, and such surviving
Person shall become, if required, a Guarantor in accordance with Section 7.14;
and no Change in Control shall have been effected thereby;
(e)no later than five (5) Business Days after the closing date of such
Acquisition (or such longer period as may be agreed to by the Administrative
Agent), the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Borrower is in compliance on
a Pro Forma Basis (based on the most recently completed Reference Period) with
each covenant contained in Section 8.15;
(f)no later than five (5) Business Days after the closing date of such
Acquisition the Borrower, to the extent requested by the Administrative Agent,
shall have delivered to the Administrative Agent a copy of the final Permitted
Acquisition Document, and
(g)no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith.
“Permitted Acquisition Documents” means with respect to any Acquisition,
executed copies of the purchase agreement, sale agreement, merger agreement or
other agreement evidencing such Acquisition, including all schedules, exhibits
and annexes thereto and any amendment, modification or supplement to any of the
foregoing.
“Permitted Call Spread Transaction” means (a) any call or capped call option (or
substantively equivalent derivative transaction) relating to the common stock
(or other securities or property following a merger event, reclassification or
other change of the common stock) purchased by the Borrower in connection with
the issuance of any Permitted Convertible Indebtedness and settled in common
stock (or such other securities or property), cash or a combination thereof
(such amount of cash determined by reference to the price of the common stock or
such other securities or property), and cash in lieu of fractional shares of
common stock, or (b) any call option, warrant or right to purchase (or
substantively equivalent derivative
31







--------------------------------------------------------------------------------



transaction) relating to the common stock (or other securities or property
following a merger event, reclassification or other change of the common stock)
sold by the Borrower substantially concurrently with any purchase by the
Borrower of an option described in clause (a) and settled in common stock (or
such other securities or property), cash or a combination thereof (such amount
of cash determined by reference to the price of the common stock or such other
securities or property), and cash in lieu of fractional shares of common stock;
provided that the terms, conditions and covenants of each such transaction
described in clause (a) or clause (b) shall be such as are customary for
transactions of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith).
“Permitted Convertible Indebtedness” means unsecured Indebtedness of the
Borrower that is convertible or exchangeable into shares of common stock of the
Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower), cash or a
combination thereof (such amount of cash determined by reference to the price of
the Borrower’s common stock or such other securities or property), and cash in
lieu of fractional shares of common stock of the Borrower in an amount not to
exceed $500,000,000 outstanding at any time; provided that (A) immediately after
giving effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with the financial covenants set forth in Section 6.03, on a pro
forma basis (which in the case of the Consolidated Senior Secured Leverage
Ratio, based on the financial statements for the most recent fiscal quarter end
for which financial statements have been provided), (B) the final maturity of
such Indebtedness shall not be prior to the date that is one-hundred eighty
(180) days after the Revolving Credit Maturity Date (it being understood that
(x) any conversion of such notes (whether into cash, shares of common stock in
the Borrower or any combination thereof), (y) a repurchase of such notes on
account of the occurrence of a “fundamental change” or similar event or (z) any
redemption of such notes at the option of Borrower, in each case, shall not be
deemed to constitute a change in the stated final maturity thereof), (C) such
Indebtedness will not have mandatory prepayment, amortization, redemption,
sinking fund or similar prepayments (other than asset sale, casualty,
condemnation, nationalization or extraordinary receipts events, change of
control, fundamental change, make-whole fundamental change or similar event risk
provisions providing for mandatory offers to repurchase customary for debt
securities, and, for the avoidance of doubt, any settlement in common stock (or
other securities or property following a merger event, reclassification or other
change of the common stock), cash or a combination thereof) prior to the date
that is one-hundred eighty (180) days after the Revolving Credit Maturity Date
at the time of the issuance of such Indebtedness, (D) such Indebtedness is not
guaranteed by any Subsidiary that has not guaranteed the Obligations, (E) the
covenants, events of default and other terms of such Indebtedness, taken as a
whole, are not more restrictive on Borrower and its Subsidiaries than the terms
of the Loan Documents, taken as a whole (as determined in good faith by the
Borrower, it being understood that (1) customary repurchase or redemption
obligations described in the parenthetical to clause (C) above and (2) customary
additional interest provisions for failure to file required reports or
additional interest in lieu of customary events of default, in each case shall
not be more restrictive), and (F) no Event of Default shall have occurred and be
continuing or result from the incurrence of such Indebtedness.
“Permitted Liens” means the Liens permitted pursuant to Section 8.2.
32







--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness (including any unused
commitments thereunder) is not greater than the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement, except by an amount
equal to any original issue discount thereon and the amount of unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, extension or replacement, and by an amount equal to any existing
commitments thereunder that have not been utilized at the time of such
refinancing, refunding, renewal, extension or replacement; (b) the final stated
maturity and Weighted Average Life to Maturity of such Refinancing Indebtedness
shall not be prior to or shorter than that applicable to the Refinanced
Indebtedness and such Refinancing Indebtedness does not require any scheduled
payment of principal, mandatory repayment, redemption or repurchase that is more
favorable to the holders of the Refinancing Indebtedness than the corresponding
terms (if any) of the Refinanced Indebtedness (including by virtue of such
Refinancing Indebtedness participating on a greater basis in any mandatory
repayment, redemption or repurchase as compared to the Refinanced Indebtedness,
but excluding any scheduled payment of principal, mandatory repayment,
redemption or repurchase occurring on or after the date that is 91 days after
the latest scheduled maturity date of the Loans and Commitments); (c) such
Refinancing Indebtedness shall not be secured by (i) Liens on assets other than
assets securing the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement or (ii) Liens having a higher
priority than the Liens, if any, securing the Refinanced Indebtedness at the
time of such refinancing, refunding, renewal, extension or replacement; (d) such
Refinancing Indebtedness shall not be guaranteed by or otherwise recourse to any
Person other than the Person(s) to whom the Refinanced Indebtedness is recourse
or by whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement; (e) to the extent such Refinanced
Indebtedness is subordinated in right of payment to the Obligations (or the
Liens securing such Indebtedness were originally contractually subordinated to
the Liens securing the Collateral pursuant to the Security Documents), such
refinancing, refunding, renewal, extension or replacement is subordinated in
right of payment to the Obligations (or the Liens securing such Indebtedness
shall be subordinated to the Liens securing the Collateral pursuant to the
Security Documents) on terms at least as favorable to the Lenders as those
contained in the documentation governing such Refinanced Indebtedness or
otherwise reasonably acceptable to the Administrative Agent; (f) the covenants
with respect to such Refinancing Indebtedness, when taken as a whole, are not
materially more restrictive to the Borrower and its Subsidiaries than those in
the Refinanced Indebtedness (taken as a whole) as determined in good faith by
the Borrower; and (g) no Default or Event of Default shall have occurred and be
continuing at the time of, or would result from, such refinancing, refunding,
renewal, extension or replacement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
33







--------------------------------------------------------------------------------



“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means:
(a)for purposes of calculating Consolidated Adjusted EBITDA for any period
during which one or more Specified Transactions occurs, that (i) such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement, (ii) there shall be included in
determining Consolidated Adjusted EBITDA for such period, without duplication,
the Acquired EBITDA of any Person or business, or attributable to any property
or asset, acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) in connection with a Permitted Acquisition to the extent not
subsequently sold, transferred, abandoned or otherwise disposed of by the
Borrower or such Subsidiary during such period, based on the actual Acquired
EBITDA of such acquired entity or business for such period (including the
portion thereof occurring prior to such acquisition) and (iii) there shall be
excluded in determining Consolidated Adjusted EBITDA for such period, without
duplication, the Disposed EBITDA of any Person or business, or attributable to
any property or asset, disposed of by the Borrower or any Subsidiary during such
period in connection with a Specified Disposition or discontinuation of
operations, based on the Disposed EBITDA of such disposed entity or business or
discontinued operations for such period (including the portion thereof occurring
prior to such disposition or discontinuation); provided that the foregoing
amounts shall be without duplication of any adjustments that are already
included in the calculation of Consolidated Adjusted EBITDA; and
(b)in the event that the Borrower or any Subsidiary thereof incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement, discharge, defeasance or extinguishment) any Indebtedness included
in the calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the first
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate
34







--------------------------------------------------------------------------------



of interest for the applicable period determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as of the relevant date
of determination.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning assigned thereto in Section 7.2.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Reference Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters ended on or immediately prior to such date for
which financial statements of the Borrower and its Subsidiaries have been
delivered to the Administrative Agent hereunder.
“Register” has the meaning assigned thereto in Section 11.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than fifty percent (50%) of the Total Credit Exposure of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Resignation Effective Date” has the meaning assigned thereto in Section
10.6(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
35







--------------------------------------------------------------------------------



“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, vice president of finance,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower or such Person and reasonably
acceptable to the Administrative Agent; provided that, to the extent requested
thereby, the Administrative Agent shall have received a certificate of such
Person certifying as to the incumbency and genuineness of the signature of each
such officer. Any document delivered hereunder or under any other Loan Document
that is signed by a Responsible Officer of a Person shall be conclusively
presumed to have been authorized by all necessary corporate, limited liability
company, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
“Restricted Payment” means any dividend on, or the making of any payment or
other distribution on account of, or the purchase, repurchase, redemption,
retirement or other acquisition (directly or indirectly) of, or the setting
apart assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Equity Interests of any Credit
Party or any Subsidiary thereof or the making of any distribution of cash,
property or assets to the holders of any Equity Interests of any Credit Party or
any Subsidiary thereof on account of such Equity Interests.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including Section 4.13) and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including Section 4.13). The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $50,000,000. The Revolving
Credit Commitment of each Revolving Credit Lender on the Closing Date is set
forth opposite the name of such Lender on Schedule 1.1.
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 1.1.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
36







--------------------------------------------------------------------------------



“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
pursuant to Section 4.13).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment or if the Revolving Credit Commitment has been
terminated, all Lenders having Revolving Credit Exposure.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a)  September
4, 2023, (b) the date of termination of the entire Revolving Credit Commitment
by the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any
37







--------------------------------------------------------------------------------



Person otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Extensions of Credit will be used, or (c) from
which repayment of the Extensions of Credit will be derived.
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means (a) any Cash Management Agreement in
effect on the Closing Date between or among any Credit Party or any of its
Subsidiaries and a counterparty that is (i) a Lender, (ii) the Administrative
Agent or (iii) an Affiliate of a Lender or the Administrative Agent, in each
case as determined as of the Closing Date or (b) any Cash Management Agreement
entered into after the Closing Date between or among any Credit Party or any of
its Subsidiaries and a counterparty that is (i) a Lender, (ii) the
Administrative Agent or (iii) an Affiliate of a Lender or the Administrative
Agent, in each case as determined at the time such Cash Management Agreement is
entered into.
“Secured Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Cash Management Agreement.
“Secured Hedge Agreement” means (a) any Hedge Agreement in effect on the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined as
of the Closing Date or (b) any Hedge Agreement entered into after the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined at
the time such Hedge Agreement is entered into.
“Secured Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Hedge Agreement; provided that the “Secured Hedge Obligations” of a
Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party.
“Secured Obligations” means, collectively, (a) the Obligations, (b) any Secured
Hedge Obligations and (c) any Secured Cash Management Obligations.
38







--------------------------------------------------------------------------------



“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the holders of any Secured Hedge Obligations, the holders
of any Secured Cash Management Obligations, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.
“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person on a going concern basis is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person on a going concern basis is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. For purposes of this definition, the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of the Threshold Amount.
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) such Person (irrespective of whether,
39







--------------------------------------------------------------------------------



at the time, Equity Interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).
“Swingline Commitment” means the lesser of (a) $0 and (b) the aggregate amount
of the Revolving Credit Commitments.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(iii).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Credit Parties in an aggregate amount in excess of
the Threshold Amount: (a) a “Reportable Event” described in Section 4043 of
ERISA, or (b) the withdrawal of any Credit Party or any ERISA
40







--------------------------------------------------------------------------------



Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Section 4245 of ERISA, or (j) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA, or (k) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate.
“Threshold Amount” means $50,000,000 or such lesser amount as included for the
same purpose in any issuance of Permitted Convertible Debt.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Trade Date” means the date on which the assigning Lender entered into a binding
agreement to sell and assign or participate all or a portion of its rights and
obligations under this Agreement to an assignee.
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and the negotiation, execution and delivery of this
Agreement and (c) the payment of all fees, expenses and costs incurred in
connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority,
41







--------------------------------------------------------------------------------



which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised
42







--------------------------------------------------------------------------------



under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
SECTION 1.2Other Definitions and Provisions
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules (including Schedules to the Disclosure Letter) shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
SECTION 1.3Accounting Terms.


(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 7.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and
43







--------------------------------------------------------------------------------



the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP; provided, further that (A) for purposes of the
definitions of “Indebtedness”, “Consolidated Funded Indebtedness”, and all other
financial definitions and calculations pursuant to this Agreement (but not the
preparation of financial statements in accordance with GAAP), all obligations of
any Person that are or would have been treated as operating leases for purposes
of GAAP prior to the effectiveness of FASB ASC 842 (whether entered into before
or after such effectiveness) shall be accounted for as operating leases (whether
or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
FASB ASC 842 (on a prospective or retroactive basis or otherwise) to be treated
as Capital Lease Obligations in the financial statements and (B) upon reasonable
written request by the Administrative Agent, the Borrower shall promptly provide
a schedule showing the modifications necessary to reconcile the adjustments made
pursuant to clause (A) above with such financial statements.
SECTION 1.4UCC Terms
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
SECTION 1.5Rounding
Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
SECTION 1.6References to Agreement and Laws
Unless otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy Code,
the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act,
the Securities Act, the UCC, the Investment Company Act, the Trading with the
Enemy Act of the United States or any of the foreign assets control regulations
of the United States Treasury Department, shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.
44







--------------------------------------------------------------------------------



SECTION 1.7Times of Day
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).
SECTION 1.8Guarantees/Earn-Outs
Unless otherwise specified, (a) the amount of any Guarantee shall be the lesser
of the amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee and (b) the amount of any
purchase price adjustment, earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.
SECTION 1.9Covenant Compliance Generally
For purposes of determining compliance under Sections 8.1, 8.2, 8.3, 8.5 and
8.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
most recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 7.1(a) or Section 5.1(e), as applicable.
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 8.1, 8.2 and 8.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.9 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.
SECTION 1.10Rates
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any Benchmark Replacement) or the
effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.
SECTION 1.1Divisions
For all purposes under the Loan Documents, in connection with any division or
plan of division or establishment of any series under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the
45







--------------------------------------------------------------------------------



holders of its Equity Interests at such time and (c) each division and series of
any Person shall be treated as a separate Person hereunder.
ARTICLE II.


Revolving Credit Facility


SECTION 2.1Revolving Credit Loans
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans in Dollars to the Borrower from
time to time from the Closing Date to, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.
SECTION 2.2Swingline Loans.
(a)Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents, the Swingline Lender may,
in its sole discretion, make Swingline Loans in Dollars to the Borrower from
time to time from the Closing Date to, but not including, the Revolving Credit
Maturity Date; provided, that (i) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (ii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested) shall not exceed the
Swingline Commitment. Notwithstanding any provision herein to the contrary, the
Swingline Lender and the Borrower may agree that the Swingline Facility may be
used to automatically draw and repay Swingline Loans (subject to the limitations
set forth herein) pursuant to cash management arrangements between the Borrower
and the Swingline Lender (the “Sweep Arrangement”). Principal and interest on
Swingline Loans deemed requested pursuant to the Sweep Arrangement shall be paid
pursuant to the terms and conditions agreed to between the Borrower and the
Swingline Lender (without any deduction, setoff or counterclaim whatsoever). The
borrowing and disbursement provisions set forth in Section 2.3 and any other
provision hereof with respect to the timing or amount of payments on the
Swingline Loans (other than Section 2.4(a)) shall not be applicable to Swingline
Loans made and prepaid pursuant to the Sweep Arrangement. Unless sooner paid
pursuant to the provisions hereof or the provisions of the Sweep Arrangement,
the principal
46







--------------------------------------------------------------------------------



amount of the Swingline Loans shall be paid in full, together with accrued
interest thereon, on the Revolving Credit Maturity Date.
(b)Refunding.
i. The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 12:00 noon on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
ii. The Borrower shall pay to the Swingline Lender on demand, and in any event
on the Revolving Credit Maturity Date, in immediately available funds the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower irrevocably
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.
iii. If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the
47







--------------------------------------------------------------------------------



“Swingline Participation Amount”) equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Swingline Loans then outstanding. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its Swingline Participation Amount. Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Revolving Credit Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
iv. Each Revolving Credit Lender’s obligation to make the Revolving Credit Loans
referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article V, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
v. If any Revolving Credit Lender fails to make available to the Administrative
Agent, for the account of the Swingline Lender, any amount required to be paid
by such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(b) by the time specified in Section 2.2(b)(i) or 2.2(b)(iii), as
applicable, the Swingline Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Federal Funds Rate,
plus any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan or
Swingline Participation Amount, as the case may be. A certificate of the
Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (v)
shall be conclusive absent manifest error.
48







--------------------------------------------------------------------------------



(c)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.
SECTION 2.3Procedure for Advances of Revolving Credit Loans and Swingline Loans.
(a)Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof (or, in
each case, the remaining amount of the Revolving Credit Commitment or the
Swingline Commitment, as applicable), (C) whether such Loan is to be a Revolving
Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan
whether such Revolving Credit Loan is to be a LIBOR Rate Loan or a Base Rate
Loan, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans.
If the Borrower requests a borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
12:00 noon shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.
(b)Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment
49







--------------------------------------------------------------------------------



Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).
SECTION 2.4Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
(b)Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 9.2(b)).
(c)Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than 12:00 noon (i) on the same Business Day as each Base Rate
Loan and each Swingline Loan and (ii) at least three (3) Business Days before
each LIBOR Rate Loan, specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $1,000,000 or a whole multiple of $500,000 in
excess thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans (or if less, the
remaining outstanding principal amount of any such Loan). A Notice of Prepayment
received after 12:00 noon shall be deemed received on the next Business Day.
Each such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9 hereof. Notwithstanding the foregoing, any Notice of
Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such contingency is
not met
50







--------------------------------------------------------------------------------



(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 4.9).
(d)Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.
(e)Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.
SECTION 2.5Permanent Reduction of the Revolving Credit Commitment.
(a)Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
any notice to reduce the Revolving Credit Commitment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such identifiable event or condition and may be revoked by the Borrower in
the event such contingency is not met (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 4.9).
(b)Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and
L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Loans
and Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 9.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations or other arrangements satisfactory to the respective Issuing
Lenders) and shall result in the termination of the Revolving Credit Commitment
and the Swingline Commitment and the Revolving Credit Facility. If the reduction
of the Revolving
51







--------------------------------------------------------------------------------



Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9
hereof.
SECTION 2.6Termination of Revolving Credit Facility
The Revolving Credit Facility and the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.
ARTICLE III.


Letter of Credit Facility


SECTION 3.1L/C Facility.
(a)Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby or commercial Letters of Credit in an
aggregate amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.10, any Subsidiary thereof. Letters of Credit
may be issued on any Business Day from the Closing Date to, but not including
the fifteenth (15th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (i) the aggregate amount of the outstanding
Letters of Credit issued by such Issuing Lender would exceed its L/C Commitment,
(ii) the L/C Obligations would exceed the L/C Sublimit or (iii) the Revolving
Credit Outstandings would exceed the Revolving Credit Commitment. Letters of
Credit issued hereunder shall constitute utilization of the Revolving Credit
Commitments.
(b)Terms of Letters of Credit. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) expire on a date no more than twelve (12) months after the date of
issuance or last renewal or extension of such Letter of Credit (subject to
automatic renewal or extension for additional one (1) year periods (but not to a
date later than the date set forth below) pursuant to the terms of the Letter of
Credit Documents or other documentation acceptable to the applicable Issuing
Lender), which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date, and (iii) unless otherwise expressly agreed
by the applicable Issuing Lender and the Borrower when a Letter of Credit is
issued by it, be subject to the UCP, in the case of a commercial Letter of
Credit, or ISP, in the case of a standby Letter of Credit, in each case as set
forth in the Letter of Credit Documents or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender
52







--------------------------------------------------------------------------------



with respect to letters of credit generally or such Letter of Credit in
particular any restriction or reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated) not in effect on the Closing Date,
or any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuing Lender as of the Closing Date and that such Issuing Lender
in good faith deems material to it, (B) the conditions set forth in Section 5.2
are not satisfied, (C) the issuance of such Letter of Credit would violate one
or more policies of such Issuing Lender applicable to letters of credit
generally, (D) the proceeds of which would be made available to any Person (x)
to fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country or (y) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (E) any Revolving Credit Lender is
at that time a Defaulting Lender, unless such Issuing Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
Issuing Lender (in its sole discretion) with the Borrower or such Lender to
eliminate such Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 4.15(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such Issuing Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.
(c)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.
SECTION 3.2Procedure for Issuance of Letters of Credit
The Borrower may from time to time request that any Issuing Lender issue, amend,
renew or extend a Letter of Credit by delivering to such Issuing Lender at its
applicable office (with a copy to the Administrative Agent at the Administrative
Agent’s Office) a Letter of Credit Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other Letter of Credit Documents and information as such Issuing Lender or the
Administrative Agent may request, not later than 12:00 noon at least two (2)
Business Days (or such later date and time as the Administrative Agent and such
Issuing Lender may agree in their sole discretion) prior to the proposed date of
issuance, amendment, renewal or extension, as the case may be. Such notice shall
specify (a) the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), (b) the date on which such Letter of Credit is
to expire (which shall comply with Section 3.1(b)), (c) the amount of such
Letter of Credit, (d) the name and address of the beneficiary thereof, (e) the
purpose and nature of such Letter of Credit and (f) such other information as
shall be necessary to issue, amend, renew or extend such Letter of Credit. Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other Letter of Credit Documents and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article V, promptly issue, amend, renew or extend the Letter of
Credit requested thereby (subject to the timing requirements set forth in this
Section 3.2) by issuing the original of such Letter of
53







--------------------------------------------------------------------------------



Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower. Additionally, the Borrower shall furnish to the
applicable Issuing Lender and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
renewal or extension, including any Letter of Credit Documents, as the
applicable Issuing Lender or the Administrative Agent may require. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the related Letter of
Credit Documents and the Administrative Agent shall promptly notify each
Revolving Credit Lender of the issuance and upon request by any Revolving Credit
Lender, furnish to such Revolving Credit Lender a copy of such Letter of Credit
and the amount of such Revolving Credit Lender’s participation therein.
SECTION 3.3Commissions and Other Charges
(a)Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter
(commencing with the first such date to occur after the issuance of such Letter
of Credit), on the Revolving Credit Maturity Date and thereafter on demand of
the Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the
L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.
(b)Issuance Fee. In addition to the foregoing commission, unless waived in a
separate agreement, the Borrower shall pay directly to the applicable Issuing
Lender, for its own account, an issuance fee with respect to each Letter of
Credit issued by such Issuing Lender in such amount as agreed upon between such
Issuing Lender and the Borrower. Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the applicable
Issuing Lender.
(c)Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it. Such customary fees,
costs, charges and expenses are due and payable on demand and are nonrefundable.
SECTION 3.4L/C Participations

54







--------------------------------------------------------------------------------



(a)Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such
L/C Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent, which in turn shall pay such Issuing Lender on demand, in
addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360, plus any administrative, processing or similar
fees customarily charged by such Issuing Lender in connection with the
foregoing. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.
(c)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Administrative Agent or otherwise), or any
payment of interest on account thereof, such Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing
55







--------------------------------------------------------------------------------



Lender, such L/C Participant shall return to the Administrative Agent, which
shall in turn pay to such Issuing Lender, the portion thereof previously
distributed by such Issuing Lender to it.
(d)Each L/C Participant’s obligation to make the Revolving Credit Loans referred
to in Section  3.4(b) and to purchase participating interests pursuant to
Section 3.4(a) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender or the Borrower may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article V, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Credit Party or any other Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
SECTION 3.5Reimbursement
In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
applicable Issuing Lender by paying to the Administrative Agent the amount of
such drawing not later than 12:00 noon on (i) the Business Day that the Borrower
receives notice of such drawing, if such notice is received by the Borrower
prior to 10:00 a.m., or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time, for the amount of (x) such draft so paid and (y) any amounts referred to
in Section 3.3(c) incurred by such Issuing Lender in connection with such
payment (to the extent invoices therefor have been provided by such Issuing
Lender to the Borrower). Unless the Borrower shall immediately notify the
Administrative Agent and such Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on the applicable repayment date in
the amount (without regard to the minimum and multiples specified in
Section 2.3(a)) of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan as a Base
Rate Loan in such amount, the proceeds of which shall be applied to reimburse
such Issuing Lender for the amount of the related drawing and such fees and
expenses (to the extent invoices therefor have been provided by such Issuing
Lender to the Borrower). Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including non-satisfaction of the conditions set
forth in Section 2.3(a) or Article V. If the Borrower has elected to pay the
amount of such drawing with funds from other sources and shall fail to reimburse
such Issuing Lender as provided above, or if the amount of such drawing is not
fully refunded through a Base Rate Loan as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable
56







--------------------------------------------------------------------------------



on any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until paid in full.
SECTION 3.6Obligations Absolute
(a)The Borrower’s obligations under this Article III (including the
Reimbursement Obligation) shall be absolute, unconditional and irrevocable under
any and all circumstances whatsoever, and shall be performed strictly in
accordance with the terms of this Agreement, and irrespective of:
i.any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Document or this Agreement, or any term or provision therein or herein;
ii.the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
iii.the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent, forged
or insufficient in any respect or any statement in such draft or other document
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
iv.any payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or
v.any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.
(b)The Borrower also agrees that the applicable Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The applicable Issuing Lender, the
L/C Participants and their respective Related Parties shall not have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit, or any payment or failure to make any payment
57







--------------------------------------------------------------------------------



thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that the foregoing shall not be construed to excuse an Issuing
Lender from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by such Issuing
Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of the applicable Issuing Lender
(as finally determined by a court of competent jurisdiction), such Issuing
Lender shall be deemed to have exercised care in each such determination.
(c)In furtherance of the foregoing and without limiting the generality thereof,
the parties agree that (i) with respect to documents presented which appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
the applicable Issuing Lender may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, (ii) an Issuing
Lender may act upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that such Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request and
(iii) an Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation. The
responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.
SECTION 3.7Effect of Letter of Credit Documents
To the extent that any provision of any Letter of Credit Document related to any
Letter of Credit is inconsistent with the provisions of this Article III, the
provisions of this Article III shall apply.
SECTION 3.8Resignation of Issuing Lenders
(a)Any Issuing Lender may resign at any time by giving at least 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of an Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be
58







--------------------------------------------------------------------------------



required to issue additional Letters of Credit or to extend, renew or increase
the outstanding Letter of Credit.
(b)Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including the
right to require the Revolving Credit Lenders to take such actions as are
required under Section 3.4). Without limiting the foregoing, upon the
resignation of a Lender as an Issuing Lender hereunder, the Borrower may, or at
the request of such resigned Issuing Lender the Borrower shall, use commercially
reasonable efforts to, arrange for one or more of the other Issuing Lenders to
issue Letters of Credit hereunder in substitution for the Letters of Credit, if
any, issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.
SECTION 3.9Reporting of Letter of Credit Information and L/C Commitment
At any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) no later than the fifth
Business Day following the last day of each calendar month, (b) on each date
that a Letter of Credit is amended, terminated or otherwise expires, (c) on each
date that a Letter of Credit is issued or the expiry date of a Letter of Credit
is extended, and (d) upon the request of the Administrative Agent, each Issuing
Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including any reimbursement, Cash Collateral, or termination
in respect of Letters of Credit issued by such Issuing Lender) with respect to
each Letter of Credit issued by such Issuing Lender that is outstanding
hereunder. In addition, each Issuing Lender shall provide notice to the
Administrative Agent of its L/C Commitment, or any change thereto, promptly upon
it becoming an Issuing Lender or making any change to its L/C Commitment. No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.9 shall limit the obligations of the Borrower or any Revolving
Credit Lender hereunder with respect to its reimbursement and participation
obligations hereunder.
SECTION 3.10Letters of Credit Issued for Subsidiaries
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, or states
that a Subsidiary is the “account party,” “applicant,” “customer,” “instructing
party,” or the like of or for such Letter of Credit, and without derogating from
any rights of the applicable Issuing Lender (whether arising by contract, at
law, in equity or otherwise) against such Subsidiary in respect of such Letter
of Credit, the Borrower (a) shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Lender hereunder for
any and all drawings under such Letter of Credit as if such Letter of Credit had
been issued solely for the account of the Borrower and (b) irrevocably waives
any and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. The
59







--------------------------------------------------------------------------------



Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the Borrower and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.
SECTION 3.11Letter of Credit Amounts
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Documents therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Documents and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).
ARTICLE IV.
General Loan Provisions
SECTION 4.1Interest
(a)Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days (or four (4) Business Days with respect to a LIBOR Rate
based on a twelve month Interest Period) after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 4.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2.
(b)Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence and
during the continuance of an Event of Default under Section 9.1(a), (b), (i) or
(j), or (ii) at the election of the Required Lenders (or the Administrative
Agent at the direction of the Required Lenders), upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrower shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest
60







--------------------------------------------------------------------------------



shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any Debtor
Relief Law.
(c)Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2020; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(d)Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
SECTION 4.2Notice and Manner of Conversion or Continuation of Loans
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $1,000,000 or any whole multiple of $500,000 in excess
thereof (or such lesser amount as shall represent all of the Base Rate Loans
then outstanding) into one or more LIBOR Rate Loans and (b) upon the expiration
of any Interest Period, (i) convert all or any part of its outstanding LIBOR
Rate Loans in a principal amount equal to $1,000,000 or a whole multiple of
$500,000 in excess thereof (or such lesser amount as shall represent all of the
LIBOR Rate Loans then outstanding) into Base Rate Loans (other than Swingline
Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
12:00 noon three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
61







--------------------------------------------------------------------------------



principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
If the Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such automatic
conversion to a Base Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loan.
If the Borrower requests a conversion to, or continuation of, LIBOR Rate Loans,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.
SECTION 4.3Fees.
(a)Commitment Fee. Commencing on the Closing Date, subject to
Section 4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the applicable amount for
Commitment Fees as set forth in the definition of Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2020
and ending on the date upon which all Obligations (other than (1) contingent
indemnification and reimbursement obligations, (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
have been made and (3) Letters of Credit that have either been Cash
Collateralized or as to which arrangements satisfactory to the applicable
Issuing Lender have been made) arising under the Revolving Credit Facility shall
have been paid and satisfied in full, all Letters of Credit have been terminated
or expired (or been Cash Collateralized) and the Revolving Credit Commitment has
been terminated. The Commitment Fee shall be distributed by the Administrative
Agent to the Revolving Credit Lenders (other than any Defaulting Lender) pro
rata in accordance with such Revolving Credit Lenders’ respective Revolving
Credit Commitment Percentages.
(b)Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their Fee Letter. The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.
SECTION 4.4Manner of Payment
Each payment by the Borrower on account of the principal of or interest on the
Loans or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office
62







--------------------------------------------------------------------------------



for the account of the Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any setoff, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 9.1, but for all other purposes shall be deemed to have been made on the
next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.9, 4.10, 4.11 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 4.15(a)(ii).
SECTION 4.5Evidence of Indebtedness.
(a)Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
63







--------------------------------------------------------------------------------



(b)Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 4.6Sharing of Payments by Lenders
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 4.9,
4.10, 4.11 or 11.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:
i.if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
ii.the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 4.7Administrative Agent’s Clawback.
(a)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior
64







--------------------------------------------------------------------------------



to the proposed date of any borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Sections 2.3(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent, without
duplication, forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b)Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lenders or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lenders
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lenders or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans, to issue or participate in Letters of Credit and to
make payments under this Section, Section 4.11(e), Section 11.3(c) or Section
11.7, as applicable, are several and are not joint or joint and several. The
failure of any Lender to make available its Commitment Percentage of any Loan
requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
65







--------------------------------------------------------------------------------



SECTION 4.8Changed Circumstances.
(a)Circumstances Affecting LIBOR Rate Availability. Unless and until a Benchmark
Replacement is implemented in accordance with clause (c) below, in connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof or otherwise, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period.
(b)Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.
66







--------------------------------------------------------------------------------



(c)Effect of Benchmark Transition Event.
i.Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 4.8(c) will occur prior to the applicable Benchmark Transition Start
Date.
ii.Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
iii.Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
4.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.8(c).
iv.Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark
67







--------------------------------------------------------------------------------



Unavailability Period, the component of the Base Rate based upon LIBOR will not
be used in any determination of the Base Rate.
(d)Illegality. If, in any applicable jurisdiction, the Administrative Agent, any
Issuing Lender or any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, any Issuing Lender or any Lender to (i) perform
any of its obligations hereunder or under any other Loan Document, (ii) to fund
or maintain its participation in any Loan or (iii) issue, make, maintain, fund
or charge interest or fees with respect to any Extension of Credit, such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Borrower, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Extension of Credit shall be suspended, and to
the extent required by Applicable Law, cancelled. Upon receipt of such notice,
the Credit Parties shall, (A) repay that Person’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by Applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.
SECTION 4.9Indemnity
The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow or continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical and consistent with customary market
practice. A certificate of such Lender setting forth in reasonable detail the
basis for determining such amount or amounts necessary to compensate such Lender
shall be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. All of the
obligations of the Credit Parties under this Section 4.9 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
68







--------------------------------------------------------------------------------



SECTION 4.10Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;
ii.subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
iii.impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, any Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. Any demand for compensation pursuant to this
Section 4.10(a) shall be made only to the extent such Lender, Issuing Lender or
other Recipient is making similar demand with respect to its similarly situated
commercial borrowers generally where such Lender, Issuing Lender, or other
Recipient has the legal right to make such demand.
(b)Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s
69







--------------------------------------------------------------------------------



or such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered. Any demand for compensation
pursuant to this Section 4.10(b) shall be made only to the extent such Lender or
Issuing Lender is making similar demand with respect to its similarly situated
commercial borrowers generally where such Lender or Issuing Lender has the legal
right to make such demand.
(c)Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Lender, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender or such other Recipient, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or such Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).
(e)Survival. All of the obligations of the Credit Parties under this Section
4.10 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
SECTION 4.11Taxes.
(a)Defined Terms. For purposes of this Section 4.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the
70







--------------------------------------------------------------------------------



applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 4.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
71







--------------------------------------------------------------------------------



(g)Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
ii.Without limiting the generality of the foregoing:
A.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
1.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
72







--------------------------------------------------------------------------------



2.executed copies of IRS Form W-8ECI;
3.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or
4.to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
C.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
D.if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be
73







--------------------------------------------------------------------------------



necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 4.11 (including by the payment
of additional amounts pursuant to this Section 4.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 4.12Mitigation Obligations; Replacement of Lenders
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the
74







--------------------------------------------------------------------------------



judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 4.10 or Section 4.11, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
i.the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.9;
ii.such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
iii.in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
iv.such assignment does not conflict with Applicable Law; and
v.in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumptions executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
75







--------------------------------------------------------------------------------



(c)Selection of Lending Office. Subject to Section 4.12(a), each Lender may make
any Loan to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligations of the Borrower to repay the
Loan in accordance with the terms of this Agreement or otherwise alter the
rights of the parties hereto.
SECTION 4.13Incremental Revolving Credit Facility Increase.
(a)Request for Incremental Revolving Credit Facility Increase. At any time after
the Closing Date, upon written notice to the Administrative Agent, the Borrower
may, from time to time, request one or more increases in the Revolving Credit
Commitments (each, a “Incremental Revolving Credit Facility Increase”); provided
that (A) the aggregate initial principal amount of such requested Incremental
Revolving Credit Facility Increase shall not exceed the Incremental Facilities
Limit, (B) any such Incremental Revolving Credit Facility Increase shall be in a
minimum amount of $10,000,000 (or such lesser amount as agreed to by the
Administrative Agent) or, if less, the remaining amount of the Incremental
Facilities Limit, (C) no Lender will be required otherwise obligated to provide
any portion of such Incremental Revolving Credit Facility Increase and (D) no
more than five (5) Incremental Revolving Credit Facility Increases shall be
permitted to be requested during the term of this Agreement.
(b)Incremental Lenders. Each notice from the Borrower pursuant to this Section
4.13 shall set forth the requested amount and proposed terms of the relevant
Incremental Revolving Credit Facility Increase. Incremental Revolving Credit
Facility Increases may be provided by any existing Lender or by any other
Persons (each such Lender or other Person, an “Incremental Lender”); provided
that the Administrative Agent, each Issuing Lender and/or the Swingline Lender,
as applicable, shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Incremental Lender’s providing such Incremental
Revolving Credit Facility Increases to the extent any such consent would be
required under Section 11.9(b) for an assignment of Loans or Commitments, as
applicable, to such Incremental Lender. If any existing Lenders will be asked to
participate in the Incremental Revolving Credit Facility Increase, the Borrower
shall send a written notice to the applicable existing Lenders in which the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each proposed Incremental Lender is requested to respond,
which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the proposed Incremental Lenders (or such shorter
period as agreed to by the Administrative Agent). Each proposed Incremental
Lender may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Revolving Credit Facility Increase and, if so, whether by an amount
equal to, greater than or less than requested. Any Person not responding within
such time period shall be deemed to have declined to provide an Incremental
Revolving Credit Facility Increase.
(c)Increase Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Revolving Credit Facility Increase
(limited in the case of the Incremental Lenders to their own respective
allocations thereof). The Administrative Agent shall
76







--------------------------------------------------------------------------------



promptly notify the Borrower and the Incremental Lenders of the final allocation
of such Incremental Revolving Credit Facility Increases and the Increase
Effective Date.
(d)Terms of Incremental Revolving Credit Facility Increases. The terms of each
Incremental Revolving Credit Facility Increase (which shall be set forth in the
relevant Incremental Amendment) shall be determined by the Borrower and the
applicable Incremental Lenders; provided that:
i.each such Incremental Revolving Credit Facility Increase shall have the same
terms, including maturity, Applicable Margin and Commitment Fees, as the
Revolving Credit Facility; provided that (x) any upfront fees payable by the
Borrower to the Lenders under any Incremental Revolving Credit Facility
Increases may differ from those payable under the then existing Revolving Credit
Commitments and (y) the Applicable Margins or Commitment Fees or interest rate
floor applicable to any Incremental Revolving Credit Facility Increase may be
higher than the Applicable Margins or Commitment Fees or interest rate floor
applicable to the Revolving Credit Facility if the Applicable Margins or
Commitment Fees or interest rate floor applicable to the Revolving Credit
Facility are increased to equal the Applicable Margins and Commitment Fees and
interest rate floor applicable to such Incremental Revolving Credit Facility
Increase; and
ii.the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Facility Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Facility Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrower shall pay any and all costs required
pursuant to Section 5.9 in connection with such reallocation as if such
reallocation were a repayment); and
iii.each Incremental Revolving Credit Facility Increase shall constitute
Obligations of the Borrower and will be guaranteed by the Guarantors and secured
on a pari passu basis with the other Secured Obligations.
(e)Conditions to Effectiveness of Incremental Revolving Credit Facility
Increases. Any Incremental Revolving Credit Facility Increase shall become
effective as of such Increase Effective Date and shall be subject to the
following conditions precedent:
i.no Default or Event of Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Revolving
Credit Facility Increase or (B) the making of the initial Extensions of Credit
pursuant thereto;
ii.all of the representations and warranties set forth in Article VI shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect,
77







--------------------------------------------------------------------------------



in all respects) as of such Increase Effective Date, or if such representation
speaks as of an earlier date, as of such earlier date;
iii.the Administrative Agent shall have received from the Borrower, a Compliance
Certificate demonstrating that the Borrower is in compliance with the financial
covenants set forth in Section 8.15 based on the financial statements for the
most recently completed Reference Period that have been delivered pursuant
hereto, both before and after giving effect on a Pro Forma Basis to the
incurrence of any such Incremental Revolving Credit Facility Increase (and
assuming that any such Incremental Revolving Credit Facility Increase is fully
drawn) and any Permitted Acquisition, refinancing of Indebtedness or other event
consummated in connection therewith giving rise to a Pro Forma Basis adjustment;
iv.the Credit Parties shall have executed an Incremental Amendment in form and
substance reasonably acceptable to the Borrower and the applicable Incremental
Lenders; and
v.the Administrative Agent shall have received from the Borrower, any customary
legal opinions or other documents (including a resolution duly adopted by the
board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Revolving Credit Facility Increase), modifications
to existing Loan Documents, reasonably requested by Administrative Agent in
connection with such Incremental Revolving Credit Facility Increase.
(f)Incremental Amendments. Each such Incremental Revolving Credit Facility
Increase shall be effected pursuant to an amendment (an “Incremental Amendment”)
to this Agreement and, as appropriate, the other Loan Documents, executed by the
Credit Parties, the Administrative Agent and the applicable Incremental Lenders,
which Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 4.13.
(g)Use of Proceeds. The proceeds of any Incremental Revolving Credit Facility
Increase may be used by the Borrower and its Subsidiaries for working capital
and other general corporate purposes, including the financing of Permitted
Acquisitions and other Investments permitted hereunder and any other use not
prohibited by this Agreement.
SECTION 4.14Cash Collateral
At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent, any Issuing Lender
(with a copy to the Administrative Agent) or the Swingline Lender (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
78







--------------------------------------------------------------------------------



(a)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Permitted Liens), or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b)Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 4.14 or Section 4.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; but so long as no Default then exists,
any Cash Collateral no longer required to be so held as Cash Collateral shall,
upon written request of the Borrower, be returned to the Borrower.
SECTION 4.15Defaulting Lenders
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
i.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.2.
ii.Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or
79







--------------------------------------------------------------------------------



received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lenders or the Swingline Lender hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lenders and the Swingline
Lender with respect to such Defaulting Lender in accordance with Section 4.14;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 4.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
80







--------------------------------------------------------------------------------



iii.Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.
(C)With respect to any Commitment Fee or Letter of Credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
iv.Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
v.Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 4.14.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting
81







--------------------------------------------------------------------------------



Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Credit Facility (without giving effect to Section 4.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE V.
Conditions of Closing and Borrowing


SECTION 5.1Conditions to Closing and Initial Extensions of Credit
The obligation of the Lenders to close this Agreement and to make the initial
Loans or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:
(a)Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender, a Swingline Note in favor of the Swingline Lender
and the Guaranty Agreement, together with any other applicable Loan Documents,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall have occurred and be continuing.
(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
i.Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents delivered on
the Closing Date are true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects); (B)  after giving effect to
the Transactions, no Default or Event of Default has occurred and is continuing;
(C) since January 31, 2020, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
82







--------------------------------------------------------------------------------



ii.Certificate of Secretary of each Credit Party. A certificate of a Responsible
Officer of each Credit Party certifying as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Credit Party and all amendments thereto,
certified as of a recent date (to the extent practicable) by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or governing documents
of such Credit Party as in effect on the Closing Date, (C) resolutions duly
adopted by the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1(b)(iii).
iii.Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of the States of Delaware and
California.
iv.Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request.
(c)Personal Property Collateral.
i.Filings and Recordings. Subject to the limitations and qualifications in the
Security Documents, the Administrative Agent shall have received all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).
ii.Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).
iii.Intellectual Property. The Administrative Agent shall have received security
agreements duly executed by the applicable Credit Parties for all federally
registered copyrights, copyright applications, patents, patent applications,
trademarks and trademark applications included in the Collateral, in each case
in proper form for filing with the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable.
83







--------------------------------------------------------------------------------



(d)Consents; Defaults.
i.Governmental and Third Party Approvals. The Credit Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the Transactions,
which shall be in full force and effect.
ii.No Injunction, Etc. No action, suit, proceeding or investigation shall be
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages in respect of, or which is related to or arises
out of this Agreement or the other Loan Documents or the consummation of the
Transactions, or which, in the Administrative Agent’s sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or the other Loan Documents or the consummation of the Transactions.
(e)Financial Matters.
i.Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
January 31, 2020 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of April 30,
2020 and related unaudited interim statements of income and retained earnings.
ii.Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility, which shall not be materially
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.
iii.Financial Condition/Solvency Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and signed by the chief financial
officer of the Borrower, that (A) after giving effect to the Transactions, each
Credit Party and each Subsidiary thereof is each Solvent and (B) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries.
iv.Payment at Closing. The Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders the fees set forth or referenced in Section 4.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all reasonable and
documented fees, charges and
84







--------------------------------------------------------------------------------



disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date and to the extent invoices therefor are provided to
the Borrower at least one (1) Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents, to the extent
invoices therefor are provided to the Borrower at least one (1) Business Day
prior to the Closing Date.
(f)Miscellaneous.
i.Notice of Account Designation. The Administrative Agent shall have received a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
ii.Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion
(including review of SaaS metrics).
iii.Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 8.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.
iv.PATRIOT Act, etc. The Administrative Agent and the Lenders shall have
received, at least five (5) Business Days prior to the Closing Date, all
documentation and other information requested by the Administrative Agent or any
Lender or required by regulatory authorities in order for the Administrative
Agent and the Lenders to comply with requirements of any Anti-Money Laundering
Laws, including the PATRIOT Act and any applicable “know your customer” rules
and regulations.
v.Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and
85







--------------------------------------------------------------------------------



instruments reasonably requested thereby, with respect to the transactions
contemplated by this Agreement.
Without limiting the generality of the provisions of Section 10.3(c), for
purposes of determining compliance with the conditions specified in this
Section 5.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 5.2Conditions to All Extensions of Credit
The obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit) and/or any Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:
(a)Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(b)No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from the Borrower in accordance
with Section 2.3(a) or Section 3.2, as applicable.
(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lenders shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
Each Notice of Borrowing or Letter of Credit Application, as applicable,
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in
86







--------------------------------------------------------------------------------



Sections 5.2(a) and (b) have been satisfied on and as of the date of the
applicable Extension of Credit.
ARTICLE VI.
Representations and Warranties of the Credit Parties


To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:
SECTION 6.1Organization; Power; Qualification
Each Credit Party and each Subsidiary thereof (a) is duly organized, validly
existing and in good standing (to the extent the concept is applicable in such
jurisdiction) under the laws of the jurisdiction of its incorporation or
formation, (b) has the power and authority to own its Properties and to carry on
its business as now being and hereafter proposed to be conducted, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (c) is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect. The jurisdictions in which each
Credit Party are organized and qualified to do business as of the Closing Date
are described on Schedule 6.1 of the Disclosure Letter. Schedule 6.1 of the
Disclosure Letter identifies each Guarantor as of the Closing Date. No Credit
Party nor any Subsidiary thereof is an EEA Financial Institution.
SECTION 6.2Ownership
Each Subsidiary of each Credit Party as of the Closing Date is listed on
Schedule 6.2 of the Disclosure Letter. As of the Closing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.2 of the Disclosure Letter. All
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable and not subject to any preemptive or similar rights,
except as described in Schedule 6.2 of the Disclosure Letter. The shareholders
or other owners, as applicable, of each Subsidiary of the Borrower and the
number of shares owned by each as of the Closing Date are described on Schedule
6.2 of the Disclosure Letter. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party or any Subsidiary thereof, except as described on
Schedule 6.2 of the Disclosure Letter.
SECTION 6.3Authorization; Enforceability
87







--------------------------------------------------------------------------------



Each Credit Party and each Subsidiary thereof has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party in accordance with their respective terms. This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party and each
Subsidiary thereof that is a party thereto, and each such document constitutes
the legal, valid and binding obligation of each Credit Party and each Subsidiary
thereof that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
SECTION 6.4Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
The execution, delivery and performance by each Credit Party and each Subsidiary
thereof of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof, (b) conflict with, result in a breach of or constitute a
default under the Organizational Documents of any Credit Party or any Subsidiary
thereof, (c) conflict with, result in a breach of or constitute a default under
any indenture, agreement or other instrument to which such Person is a party or
by which any of its properties may be bound or any Governmental Approval
relating to such Person, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens or (e) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than (i) consents or filings under the UCC and
(ii) filings with the United States Copyright Office and/or the United States
Patent and Trademark Office.
SECTION 6.5Compliance with Law; Governmental Approvals
Each Credit Party and each Subsidiary thereof (a) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
where the failure to have, comply or file could not reasonably be expected to
have a Material Adverse Effect.
SECTION 6.6Tax Returns and Payments
88







--------------------------------------------------------------------------------



Each Credit Party and each Subsidiary thereof has duly filed or caused to be
filed all federal, state, local and other tax returns required by Applicable Law
to be filed, and has paid, or made adequate provision for the payment of, all
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect). As of the Closing
Date, except as set forth on Schedule 6.6 of the Disclosure Letter, there is no
ongoing audit or examination of the tax liability of any Credit Party. No
Governmental Authority has asserted any Lien against any Credit Party with
respect to unpaid taxes which has not been discharged or resolved (other than
(a) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens).
SECTION 6.7Intellectual Property Matters
Each Credit Party and each Subsidiary thereof owns or possesses rights to use
all franchises, licenses, copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, trademark rights, service
mark, service mark rights, trade names, trade name rights, copyrights and other
rights with respect to the foregoing which are necessary to conduct its
business, except where the failure to own or possess the same could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations except where the occurrence of such an
event could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.8Environmental Matters
(a)The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws, except where it could not reasonably be expected to have a
Material Adverse Effect;
(b)Each Credit Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except in each case where the same could not reasonably
be expected to have a Material Adverse Effect;
(c)No Credit Party nor any Subsidiary thereof has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding
89







--------------------------------------------------------------------------------



environmental matters, Hazardous Materials, or compliance with Environmental
Laws that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, nor does any Credit Party or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened in writing;
(d)To its knowledge, Hazardous Materials have not been transported or disposed
of to or from the properties owned, leased or operated by any Credit Party or
any Subsidiary thereof in violation of, or in a manner or to a location which
could give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws except where any such
liability could not reasonably be expected to have a Material Adverse Effect;
(e)No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened in writing, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party or any Subsidiary thereof,
with respect to any real property owned, leased or operated by any Credit Party
or any Subsidiary thereof or operations conducted in connection therewith that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and
(f)There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
SECTION 6.9Employee Benefit Matters.
(a)As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 6.9 of the Disclosure Letter;
(b)Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
90







--------------------------------------------------------------------------------



assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(c)As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based upon benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
(d)Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(e)No Termination Event has occurred or is reasonably expected to occur;
(f)Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
(g)No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or any other Loan Document or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.
(h)As of the Closing Date the Borrower is not nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.
SECTION 6.10Margin Stock
No Credit Party nor any Subsidiary thereof is engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the FRB).
91







--------------------------------------------------------------------------------



Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 8.2 or Section 8.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.
SECTION 6.11Government Regulation
No Credit Party nor any Subsidiary thereof is required to register as an
“investment company” (as such term is defined or used in the Investment Company
Act) and no Credit Party nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby.
SECTION 6.12Employee Relations
As of the Closing Date, no Credit Party nor any Domestic Subsidiary thereof is
party to any collective bargaining agreement, nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 6.12 of the Disclosure Letter. The Borrower knows of no pending,
threatened (in writing) or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 6.13Financial Statements
The audited and unaudited financial statements delivered pursuant to
Section 5.1(e)(i) are complete and correct and fairly present in all material
respects on a Consolidated basis the assets, liabilities and financial position
of the Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The projections delivered
pursuant to Section 5.1(e)(iii) and were prepared in good faith on the basis of
the assumptions stated therein, which assumptions are believed to be reasonable
in light of then existing conditions (it being recognized by the Lenders that
projections are not to be viewed as facts or guarantees of future performance
and that the actual results during the period or periods covered by such
projections may vary from such projections).
SECTION 6.14No Material Adverse Change
Since January 31, 2020, there has been no material adverse change in the
properties, business, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries and no event
92







--------------------------------------------------------------------------------



has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.
SECTION 6.15Solvency
The Credit Parties, on a Consolidated basis, are Solvent.
SECTION 6.16Title to Properties
As of the Closing Date, the real property listed on Schedule 6.16 of the
Disclosure Letter constitutes all of the real property that is owned, leased,
subleased or used by any Credit Party or any of its Domestic Subsidiaries. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
SECTION 6.17Litigation
Except for matters existing on the Closing Date and set forth on Schedule 6.17
of the Disclosure Letter, there are no actions, suits or proceedings pending
nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
SECTION 6.18Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
(a)None of (i) the Borrower, any Subsidiary or, to the knowledge of the Borrower
or any Subsidiary, any of their respective directors, officers, employees or
Affiliates, or (ii) to the knowledge of the Borrower or such Subsidiary, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Credit Facility, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) is under administrative, civil
or criminal investigation for an alleged violation of, or received notice from
or made a voluntary disclosure to any governmental entity regarding a possible
violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (D) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.
(b)Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.
93







--------------------------------------------------------------------------------



(c)Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, director, officer, employee, agent and Affiliate of Borrower and each
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.
(d)No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
7.16(c).
SECTION 6.19Absence of Defaults
No event has occurred or is continuing (a) which constitutes a Default or an
Event of Default, or (b) which constitutes, or which with the passage of time or
giving of notice or both would constitute, a default or event of default by any
Credit Party or any Subsidiary thereof under (i) any contract governing
Indebtedness in excess of the Threshold Amount or (ii) any judgment, decree or
order to which any Credit Party or any Subsidiary thereof is a party or by which
any Credit Party or any Subsidiary thereof or any of their respective properties
may be bound or which would require any Credit Party or any Subsidiary thereof
to make any payment thereunder prior to the scheduled maturity date therefor
that, in any case under this clause (ii), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 6.20Senior Indebtedness Status
The Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” (or any other similar term) under all instruments and documents,
now or in the future, relating to all Subordinated Indebtedness and all senior
unsecured Indebtedness of such Person.
SECTION 6.21Disclosure
The Borrower has disclosed (including through its filings with the Securities
and Exchange Commission) to the Administrative Agent and the Lenders all matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information furnished
(whether in writing or orally) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, and taken together with the Borrower’s filings with the Securities
and Exchange Commission, contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed
94







--------------------------------------------------------------------------------



as facts and that the actual results during the period or periods covered by
such projections may vary from such projections).
ARTICLE VII.
Affirmative Covenants


Until all of the Obligations (other than (1) contingent indemnification and
reimbursement obligations, (2) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the applicable Issuing Lender have been made)
and the Commitments terminated, each Credit Party will, and will cause each of
its Subsidiaries to:
SECTION 7.1Financial Statements and Budgets
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a)Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof, after giving effect to any applicable extensions) after the end of each
Fiscal Year (commencing with the Fiscal Year ended January 31, 2022), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by the
Borrower or any of its Subsidiaries not in accordance with GAAP.
(b)Quarterly Financial Statements. As soon as practicable and in any event
within forty-five(45) days (or, if earlier, on the date of any required public
filing thereof, after giving effect to any applicable extensions) after the end
of the first three fiscal quarters of each Fiscal Year (commencing with the
fiscal quarter ended July 31, 2020), an unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated statements of income, retained earnings and cash flows
for the fiscal quarter then ended and that portion of the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of
95







--------------------------------------------------------------------------------



and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer or vice president of finance of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments and the
absence of footnotes.
(c)Projected Financial Statements. As soon as practicable and in any event
within sixty (60) days after the end of each Fiscal Year, projected financial
statements for such Fiscal Year (detailed on a quarterly basis), including
calculations demonstrating projected compliance with the financial covenants set
forth in Section 8.15 and a reasonable disclosure of the key assumptions and
drivers.
SECTION 7.2Certificates; Other Reports
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a)at each time financial statements are delivered pursuant to Sections 7.1(a)
or (b), a duly completed Compliance Certificate that, among other things, (i)
states that no Default or Event of Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default or Event of Default is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto, (ii) demonstrates compliance with the financial
covenants set forth in Section 8.15 as of the last day of the applicable
Reference Period ending on the last day of the Reference Period covered by such
financial statements and (iii) such other information set forth in the form of
Compliance Certificate, together with a report containing management’s
discussion and analysis of the Borrower’s material quarterly and annual
operating results, as applicable, and a report containing management’s
discussion and analysis of such financial statements;
(b)promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants with respect to
significant deficiencies or material weaknesses in connection with their
auditing function, including any management report and any management responses
thereto;
(c)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;
(d)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;
96







--------------------------------------------------------------------------------



(e)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(f)promptly upon the request thereof, such other information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act or any applicable Anti-Money Laundering Laws or Anti-Corruption
Laws, in each case as from time to time reasonably requested by the
Administrative Agent or any Lender; and
(g)such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide copies of the Compliance Certificates required by
Section 7.2 to the Administrative Agent in accordance with the procedures set
forth in Section 11.1. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or
97







--------------------------------------------------------------------------------



its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
SECTION 7.3Notice of Litigation and Other Matters
Promptly (but in no event later than ten (10) days after any Responsible Officer
of any Credit Party obtains knowledge thereof) notify the Administrative Agent
in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):
(a)the occurrence of any Default or Event of Default;
(b)the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
(c)any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including any notice of violation of
Environmental Laws where such violation could reasonably be expected to have a
Material Adverse Effect;
(d)any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
that could reasonably be expected to have a Material Adverse Effect;
(e)any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Credit Party or any
Subsidiary thereof;
(f)(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and
98







--------------------------------------------------------------------------------



(g)any event which makes any of the representations set forth in Article VI that
is subject to materiality or Material Adverse Effect qualifications inaccurate
in any respect or any event which makes any of the representations set forth in
Article VI that is not subject to materiality or Material Adverse Effect
qualifications inaccurate in any material respect.
Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
SECTION 7.4Preservation of Corporate Existence and Related Matters
Except as permitted by Section 8.4, preserve and maintain its separate corporate
existence or equivalent form and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction where the nature and scope of its activities require it to so
qualify under Applicable Law in which the failure to so qualify could reasonably
be expected to have a Material Adverse Effect.
SECTION 7.5Maintenance of Property and Licenses.
(a)In addition to the requirements of any of the Security Documents, protect and
preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, except as such action or inaction could not
reasonably be expected to result in a Material Adverse Effect.
(b)Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority required for each of them to conduct their respective
businesses as presently conducted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
SECTION 7.6Insurance
Maintain insurance with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents. All such insurance shall, (a) provide
that no cancellation or material modification thereof shall be effective until
at least 30 days after receipt by the Administrative Agent of written notice
thereof (except as a result of non-payment of premium in which case only 10
days’ prior written notice shall be required), (b) in the case of liability
insurance, name the Administrative Agent as an
99







--------------------------------------------------------------------------------



additional insured party thereunder and (c) in the case of each property
insurance policy, name the Administrative Agent as lender’s loss payee or
mortgagee, as applicable. Deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
SECTION 7.7Accounting Methods and Financial Records
Maintain a system of accounting, and keep proper books, records and accounts
(which shall be accurate and complete in all material respects) as may be
required or as may be necessary to permit the preparation of financial
statements in accordance in all material respects with GAAP and in compliance
with the regulations of any Governmental Authority having jurisdiction over it
or any of its Properties.
SECTION 7.8Payment of Taxes and Other Obligations
Pay and perform (a) all taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its Property and (b) all other
Indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clause (a) of this Section in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP and except
in each case where the failure to do so could not reasonably be expected to have
a Material Adverse Effect
SECTION 7.9Compliance with Laws and Approvals
Observe and remain in compliance with all Applicable Laws and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business, except in each case where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
SECTION 7.10Environmental Laws
In addition to and without limiting the generality of Section 7.9, and except in
each case where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws.
SECTION 7.11Compliance with ERISA
In addition to and without limiting the generality of Section 7.9, (a) except
where the failure to so comply could not, individually or in the aggregate,
reasonably be expected to have a Material
100







--------------------------------------------------------------------------------



Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
SECTION 7.12[Reserved].
SECTION 7.13Visits and Inspections
Permit representatives of the Administrative Agent or any Lender, from time to
time upon prior reasonable written notice and at such reasonable times during
normal business hours, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise such rights
more often than one (1) time during any calendar year at the Borrower’s expense;
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time without advance notice. Upon the
request of the Administrative Agent or the Required Lenders, participate in a
meeting of the Administrative Agent and Lenders once during each Fiscal Year,
which meeting will be held at the Borrower’s corporate offices (or such other
location or by conference call as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.
SECTION 7.14Additional Guarantors and Collateral
(a)Additional Subsidiaries. Promptly notify the Administrative Agent of (i) the
creation or acquisition (including by division) of a Person that becomes a
Subsidiary (other than an Excluded Subsidiary) and (ii) any Subsidiary that is
an Excluded Subsidiary failing to constitute an Excluded Subsidiary and, within
thirty (30) days after such event, as such time period may be extended by the
Administrative Agent in its sole discretion, cause such Subsidiary to (A) become
a Guarantor by delivering to the Administrative Agent a duly executed Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (B) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed Joinder
Agreement and a supplement to each applicable Security Document or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Security Document, (C) deliver to the
Administrative
101







--------------------------------------------------------------------------------



Agent such opinions, documents and certificates of the type referred to in
Section 5.1 as may be reasonably requested by the Administrative Agent, (D) if
such Equity Interests are certificated, deliver to the Administrative Agent such
original certificated Equity Interests or other certificates and stock or other
transfer powers evidencing the Equity Interests of such Person, (E) deliver to
the Administrative Agent such updated Schedules to the Loan Documents with
respect to such Subsidiary, and (F) deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
(b)Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a Permitted
Acquisition, and such new Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the
closing of such merger transaction, such new Subsidiary shall not be required to
take the actions set forth in Section 7.14(a) until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 7.14(a) (if at
all) within ten (10) Business Days after the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
(c)Additional Collateral. Comply with the requirements set forth in the Security
Documents with respect to any Property constituting Collateral thereunder.
SECTION 7.15Use of Proceeds
(a)Use the proceeds of the Extensions of Credit (i) to finance Capital
Expenditures, (ii) pay fees, commissions and expenses in connection with the
Transactions and (iii) for working capital and general corporate purposes of the
Borrower and its Subsidiaries; provided that no part of the proceeds of any of
the Loans or Letters of Credit shall be used for purchasing or carrying margin
stock (within the meaning of Regulation T, U or X of the FRB) in any manner
which would violate the provisions of Regulation T, U or X of the FRB. If
requested by the Administrative Agent or any Lender (through the Administrative
Agent), the Borrower shall promptly furnish to the Administrative Agent and each
requesting Lender a statement in conformity with the requirements of Form G-3 or
Form U-1, as applicable, under Regulation U of the FRB.
(b)Not request any Extension of Credit, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Extension of
Credit, directly or indirectly, (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
102







--------------------------------------------------------------------------------



SECTION 7.16[Reserved].
SECTION 7.17Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions
(a) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, (b) notify the Administrative Agent
and each Lender that previously received a Beneficial Ownership Certification
(or a certification that the Borrower qualifies for an express exclusion to the
“legal entity customer” definition under the Beneficial Ownership Regulation) of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (c) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.
SECTION 7.18Corporate Governance
(a) Maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity, (b) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity
(except pursuant to cash management systems reasonably acceptable to the
Administrative Agent) and (c) provide that its board of directors (or equivalent
governing body) will hold all appropriate meetings to authorize and approve such
entity’s actions, which meetings will be separate from those of any other entity
which is an Affiliate of such entity. For the purposes of this Section 7.18,
“Affiliate” shall not include the Borrower or any Subsidiary thereof.
SECTION 7.19Further Assurances
Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.
SECTION 7.20Post-Closing Matters
103







--------------------------------------------------------------------------------



Execute and deliver the documents, take the actions and complete the tasks set
forth on Schedule 7.20, in each case within the applicable corresponding time
limits specified on such schedule. Notwithstanding anything herein to the
contrary, all conditions, representations, warranties and covenants of the Loan
Documents with respect to the taking of such actions are qualified by the
noncompletion of such actions until such time as they are completed or required
to be completed in accordance with this Section 7.20.
ARTICLE VIII.
Negative Covenants


Until all of the Obligations (other than (1) contingent indemnification and
reimbursement obligations, (2) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the applicable Issuing Lender have been made)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to:
SECTION 8.1Indebtedness
Create, incur, assume or suffer to exist any Indebtedness except:
(a)the Obligations;
(b)Indebtedness (i) owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes and (ii) in respect of Cash Management
Agreements entered into in the ordinary course of business;
(c)Indebtedness existing on the Closing Date and listed on Schedule 8.1 of the
Disclosure Letter, and any Permitted Refinancing Indebtedness in respect
thereof;
(d)Attributable Indebtedness with respect to Capital Lease Obligations and
Indebtedness incurred in connection with purchase money Indebtedness in an
aggregate principal amount not to exceed $40,000,000 at any time outstanding;
(e) (i) Guarantees by any Credit Party of Indebtedness of any other Credit Party
not otherwise prohibited pursuant to this Section 8.1 and (ii) Guarantees by any
Credit Party of Indebtedness of any Non-Guarantor Subsidiary to the extent
permitted pursuant to Section 8.3 (other than clause (l) thereof); provided
further that any Guarantee of Permitted Refinancing Indebtedness shall only be
permitted if it meets the requirements of the definition of Permitted
Refinancing Indebtedness;
104







--------------------------------------------------------------------------------



(f)unsecured intercompany Indebtedness (i) owed by any Credit Party to another
Credit Party, (ii) owed by any Credit Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent), (iii) owed by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (iv) owed by
any Non-Guarantor Subsidiary to any Credit Party to the extent permitted
pursuant to Section 8.3(c);
(g)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(h)Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(i)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding;
(j)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Borrower or its Subsidiaries to purchase or redeem Equity Interests or options
of the Borrower permitted pursuant to Section 8.6(d)(iv); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $1,000,000
at any time outstanding;
(k)Permitted Convertible Indebtedness and any Permitted Refinancing Indebtedness
thereof;
(l)Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party, or is merged with or into a Credit Party, or in
respect of a line of business or business unit acquired in a transaction
permitted hereunder, so long as such Indebtedness does not exceed $15,000,000 in
aggregate principal amount at any time outstanding; provided that any such
Indebtedness was not created in anticipation of or in connection with the
transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party, and any Permitted Refinancing Indebtedness
thereof;
(m)customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;
(n)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply agreements, in each case incurred in
the ordinary course of business, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the period in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such period;
105







--------------------------------------------------------------------------------



(o)unsecured payment obligations under non-competition, earn-out or similar
agreements in connection with Permitted Acquisitions;
(p)unsecured Indebtedness which may be deemed to exist in connection with
agreements providing for indemnification, purchase price adjustments and similar
obligations or guarantees securing the performance of the Borrower or any
Subsidiary (both before and after liability associated therewith becomes fixed),
in each case, in connection with Permitted Acquisitions or the acquisition or
disposition of assets permitted by this Agreement;
(q)Indebtedness with respect to the Existing SVB Letters of Credit in an
aggregate face amount not to exceed $5,000,000 at any time; and
(r)unsecured Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section 8.1 in an aggregate principal
amount not to exceed $20,000,000 at any time outstanding.
SECTION 8.2Liens
Create, incur, assume or suffer to exist, any Lien on or with respect to any of
its Property, whether now owned or hereafter acquired, except:
(a)Liens created pursuant to the Loan Documents (including Liens in favor of the
Swingline Lender and/or the Issuing Lenders, as applicable, on Cash Collateral
granted pursuant to the Loan Documents);
(b)Liens in existence on the Closing Date and described on Schedule 8.2 of the
Disclosure Letter, and the replacement, renewal or extension thereof (including
Liens incurred, assumed or suffered to exist in connection with any Permitted
Refinancing Indebtedness permitted pursuant to Section 8.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 8.2 of the Disclosure Letter)); provided that the scope of any such
Lien shall not be increased, or otherwise expanded in contravention of the
definition of Permitted Refinancing Indebtedness;
(c)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
(d)the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;
106







--------------------------------------------------------------------------------



(e)deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(f)encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;
(g)Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business;
(h)Liens securing Indebtedness permitted under Section 8.1(d); provided that
(i) such Liens shall be created substantially simultaneously with or within one
hundred eighty (180) days after the acquisition, repair, construction,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed or
improved by such Indebtedness, (iii) the amount of Indebtedness secured thereby
is not increased and (iv) the principal amount of Indebtedness secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
price for the purchase, repair, construction, improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, construction,
improvement or lease (as applicable);
(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1(m) or securing appeal or other surety bonds
relating to such judgments;
(j)Liens on Property (i) of a Person that becomes a Subsidiary existing at the
time that such Person becomes a Subsidiary in connection with an acquisition
permitted hereunder and (ii) of the Borrower or any of its Subsidiaries existing
at the time such Property is purchased or otherwise acquired by the Borrower or
such Subsidiary pursuant to a transaction permitted hereunder and, in each case
any modification, replacement, renewal and extension thereof; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens do not encumber any
Property other than Property encumbered at the time of such acquisition or such
Person becoming a Subsidiary and the proceeds and products thereof and are not
all asset Liens, (C) such Liens do not attach to any other Property of the
Borrower or any of its Subsidiaries and (D) such Liens will secure only those
obligations which it secures at the time such acquisition or purchase occurs;
107







--------------------------------------------------------------------------------



(k)Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Subsidiaries, and (ii) such Liens
extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 8.1(c) or (i);
(l)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction, (ii) Liens of any depositary bank, securities intermediary or
other depositary institution in connection with statutory, common law and
contractual rights of setoff and recoupment with respect to any deposit account
or securities account of the Borrower or any Subsidiary thereof and (iii) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of any assets or property in the ordinary course of
business;
(m)(i)  Liens of landlords arising in the ordinary course of business to the
extent relating to the property and assets relating to any lease agreements with
such landlord, and (ii) Liens of suppliers (including sellers of goods) or
customers arising in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
(n)(i) leases, licenses, subleases or sublicenses granted to others which do not
(A) interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries or (B) secure any Indebtedness and (ii) any
interest or title of a licensor, sub-licensor, lessor or sub-lessor under
leases, licenses, subleases or sublicenses entered into by any of the Borrower
and its Subsidiaries as licensee, sub-licensee, lessee or sub-lessee in the
ordinary course of business or any customary restriction or encumbrance with
respect to the Property subject to any such lease, license, sublease or
sublicense;
(o)(i) Liens on Equity Interests of joint ventures securing capital
contributions thereto and (ii) customary rights of first refusal and tag, drag
and similar rights in joint venture agreements and agreements with respect to
Non-Wholly-Owned Subsidiaries;
(p)Customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee in its capacity as such (excluding any amounts for
borrowed money or similar obligations) under an indenture or other agreement
with respect to Indebtedness not otherwise prohibited under this Agreement;
(q)Liens on cash collateral pledged to secure the Existing SVB Letters of
Credit;
(r)Liens that do not secure obligations for borrowed money and that are not
otherwise permitted hereunder on assets other than the Collateral securing
Indebtedness or other obligations in the aggregate principal amount not to
exceed $1,000,000 at any time outstanding;
(s)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
108







--------------------------------------------------------------------------------



(t)Liens on insurance proceeds securing the premium of financed insurance
proceeds;
(u)Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;
(v)deposits as security for contested taxes or contested import or customs
duties;
(w)Liens securing any overdraft and related liabilities arising from treasury,
depository or cash management services or automated clearinghouse transfer of
funds;
(x)any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;
(y)Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;
(z)assignments of the right to receive income effected as part of the sale of a
Subsidiary or business unit that is otherwise permitted pursuant to Section 8.5;
and
(aa)any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition
(other than Liens set forth on Schedule 8.2 to the Disclosure Letter); provided
that such extension, renewal or replacement Lien shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced.
SECTION 8.3Investments
Make any Investment, except:
(a)Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 8.3 of the
Disclosure Letter and any modification, replacement, renewal or extension
thereof so long as such modification, renewal or extension thereof does not
increase the amount of such Investment except as otherwise permitted by this
Section 8.3;
(b)Investments (i) existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) made after the Closing Date by any Credit Party in any other
Credit Party, (iii) made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party and (iv) made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;
(c)Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed $5,000,000;
109







--------------------------------------------------------------------------------



provided that any Investments in the form of loans or advances made by any
Credit Party to any Non-Guarantor Subsidiary pursuant to this clause (c) shall
be evidenced by a demand note in form and substance reasonably satisfactory to
the Administrative Agent and shall be pledged and delivered to the
Administrative Agent pursuant to the Security Documents;
(d)Investments in cash and Cash Equivalents and other Eligible Investments in
accounts subject to a Control Agreement;
(e)deposits made in the ordinary course of business to secure the performance of
leases or other obligations as permitted by Section 8.2;
(f)Cash Management Agreements and Hedge Agreements permitted pursuant to
Section 8.1;
(g)purchases of assets in the ordinary course of business;
(h)Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions;
(i)Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $1,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);
(j)Investments in the form of Restricted Payments permitted pursuant to
Section 8.6;
(k)Guarantees permitted pursuant to Section 8.1;
(l)Investments in joint ventures and minority interests; provided, that the
aggregate amount of all such Investments shall not at any time exceed
$1,000,000;
(m)non-cash consideration received in connection with Asset Dispositions
expressly permitted by Section 8.5;
(n)Investments in marketable securities of the Borrower and its Subsidiaries
that are consistent with the Investment Policy and in accounts subject to a
Control Agreement;
(o)Investments consisting of the purchase by the Borrower of any Permitted Call
Spread Transaction and the performance of its obligations thereunder;
(p)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with or judgments against,
customers and suppliers arising in the ordinary course of business;
(q)to the extent constituting Investments, pledges and deposits permitted
pursuant to Section 8.2;
110







--------------------------------------------------------------------------------



(r)Investments of any Person that becomes a Subsidiary after the date hereof,
provided that (i) such Investments exist at the time that such Person becomes a
Subsidiary and (ii) such Investments were not made in anticipation of such
Person becoming a Subsidiary;
(s)security deposits, prepaid expenses and negotiable instruments held for
collection in the ordinary course of business; and
(t)Investments not otherwise permitted pursuant to this Section; provided that
immediately before and immediately after giving pro forma effect to any such
Investments, (i) (A) Liquidity is at least $100,000,000 or (B) if the foregoing
Liquidity test is not satisfied at such time, all such Investments made under
this clause (B) shall not exceed $25,000,000 at any time outstanding and (ii) no
Default or Event of Default shall have occurred and be continuing.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 8.4Fundamental Changes
Merge, consolidate, amalgamate or enter into any similar combination with
(including by division), or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:
(a)(i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated,
liquidated, dissolved, wound up or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or (ii)
any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into any Guarantor (provided that when any Guarantor is
merging, amalgamating, liquidating, dissolving, winding up or consolidating with
another Subsidiary, such Guarantor shall be the continuing or surviving entity
or the continuing or surviving entity shall become a Guarantor to the extent
required under, and within the time period set forth in Section 7.14, with which
the Borrower shall comply in connection with such transaction);
(b)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, the Borrower, any Guarantor or any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary;
(c)any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up, division or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets;
111







--------------------------------------------------------------------------------



(d)(i) any Non-Guarantor Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding up, division or
otherwise) to any other Non-Guarantor Subsidiary;
(e)Asset Dispositions permitted by Section 8.5 (other than clause (b) thereof);
(f)any Wholly-Owned Subsidiary of the Borrower may merge with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including any Permitted Acquisition permitted
pursuant to Section 8.3(i)); provided that in the case of any merger involving a
Wholly-Owned Subsidiary, (i) a Guarantor shall be the continuing or surviving
entity or (ii) simultaneously with such transaction, the continuing or surviving
entity shall become a Guarantor and the Borrower shall comply with Section 7.14
in connection therewith; and
(g)any Person may merge with or into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 8.3(i); provided that (i) in the case of a merger involving the Borrower
or a Guarantor, the continuing or surviving Person shall be the Borrower or such
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.
SECTION 8.5Asset Dispositions
Make any Asset Disposition except:
(a)the sale of inventory or equipment in the ordinary course of business;
(b)the transfer of assets to the Borrower or any Guarantor pursuant to any other
transaction permitted pursuant to Section 8.4;
(c)the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction;
(d)the disposition, termination or unwinding of any Cash Management Agreement or
Hedge Agreement;
(e)dispositions of cash and Cash Equivalents and other Eligible Investments;
(f)Asset Dispositions (i) between or among Credit Parties, (ii) by any
Non-Guarantor Subsidiary to any Credit Party (provided that in connection with
any new transfer, such Credit Party shall not pay more than an amount equal to
the fair market value of such assets as determined in good faith at the time of
such transfer) and (iii) by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary;
(g)the sale or other disposition of obsolete, worn-out or surplus assets no
longer used or useful in the business of the Borrower or any of its
Subsidiaries;
112







--------------------------------------------------------------------------------



(h)non-exclusive licenses and sublicenses of intellectual property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the business of the Borrower and its Subsidiaries;
(i)leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;
(j)Asset Dispositions in connection with Insurance and Condemnation Events;
(k)Asset Dispositions of property in the form of an Investment permitted
pursuant to Section 8.3 (other than clause (n) thereof);
(l)termination of licenses, leases, and other contractual rights in the ordinary
course of business, which does not materially interfere with the conduct of
business of the Borrower and its Subsidiaries and is not disadvantageous to the
rights or remedies of the Lenders;
(m)the unwinding of Permitted Call Spread Transactions;
(n)the settlement, waiver, release or surrender of claims or litigation rights
of any kind;
(o)the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction;
(p)the lapse of registered intellectual property of the Borrower and its
Subsidiaries to the extent not economically desirable in the conduct of their
business;
(q)Asset Dispositions in respect of fixed assets to the extent that (i) such
fixed assets are exchanged for credit against the purchase price of similar
replacement fixed assets or (ii) the proceeds of such Asset Disposition are
promptly applied to the purchase price of such replacement fixed assets;
(r)(i) the transfer for fair value of assets (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to such transferred assets so long as, after accounting for the
value of such transferred assets, the requirements of Section 8.3 are complied
with in connection therewith, and (ii) Asset Dispositions of Investments in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(s)Dispositions in sale leaseback transactions in connection with Indebtedness
permitted pursuant to Section 8.1(c); and
113







--------------------------------------------------------------------------------



(t)Asset Dispositions not otherwise permitted pursuant to this Section; provided
that (i) at the time of such Asset Disposition, no Default or Event of Default
shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and (iii) the aggregate fair market
value of all property disposed of in reliance on this clause (t) shall not
exceed 10% of the Consolidated assets of the Borrower and its Subsidiaries in
any Fiscal Year.
SECTION 8.6Restricted Payments
Declare or make any Restricted Payments; provided that:
(a)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom the Borrower or any of its Subsidiaries may pay dividends
in shares of its own Qualified Equity Interests;
(b)any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any Guarantor;
(c)(i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary or to the Borrower or any Guarantor (and, if applicable, to other
holders of its outstanding Equity Interests on a ratable basis) and (ii) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may make Restricted
Payments to any other Non-Guarantor Subsidiary or to the Borrower or any
Guarantor (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); and
(d)the Borrower may declare and make (and each Subsidiary of the Borrower may
declare and make to enable the Borrower to do the same) Restricted Payments to
the Borrower, so that the Borrower may, and the Borrower shall be permitted to:
i.pay any Taxes which are due and payable by the Credit Parties as part of a
consolidated, affiliated, combined, unitary or similar group; and
ii.pay corporate operating (including directors fees and expenses) and overhead
expenses (including rent, utilities and salary) in the ordinary course of
business and fees and expenses of attorneys, accountants, appraisers and the
like;
(e)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, redeem, retire or otherwise acquire shares of its Equity
Interests or options or other equity or phantom equity in respect of its Equity
Interests from present or former officers, employees, directors or consultants
(or their family members or trusts or other entities for the benefit of any of
the foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant (A) to the extent that such purchase
is made with the Net Cash Proceeds of any offering of Equity Interests of the
Borrower or (B) otherwise in an aggregate amount not to exceed $1,000,000 during
any Fiscal Year;
114







--------------------------------------------------------------------------------



(f)the Borrower may make Restricted Payments with the proceeds of a
substantially concurrent issuance of Equity Interests (other than Disqualified
Stock);
(g)the Borrower may make repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such repurchased Equity Interests
represents a portion of the exercise price of such options or warrants, and (ii)
the Borrower may make repurchases of Equity Interests deemed to occur upon the
withholding of a portion of the Capital Stock issued, granted or awarded to a
current or former officer, director, employee or consultant to pay for the taxes
payable by such Person upon such issuance, grant or award (or upon vesting
thereof);
(h)the Borrower may make other Restricted Payments, so long as immediately
before and immediately after giving pro forma effect to any such Restricted
Payments, (i) (A) Liquidity is at least $100,000,000 or (B) if the foregoing
Liquidity test is not satisfied at such time, all such Restricted Payments made
under this clause (B) shall not exceed $25,000,000 in the aggregate and (ii) no
Default or Event of Default shall have occurred and be continuing; and
(i)the Borrower may pay the premium in respect of, make any payments (of cash or
deliveries in shares of common stock or other securities or property following a
merger event, reclassification or other change of the common stock and cash in
lieu of fractional shares) required by, and otherwise perform its obligations
under, any Permitted Call Spread Transaction, including in connection with any
settlement, unwind or termination thereof.
SECTION 8.7Transactions with Affiliates
Directly or indirectly enter into any transaction, including any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate of the Borrower or
any of its Subsidiaries other than:
i.transactions permitted by Sections 8.1, 8.3, 8.4, 8.5, and 8.6;
ii.transactions existing on the Closing Date and described on Schedule 8.7 of
the Disclosure Letter;
iii.transactions among Credit Parties not prohibited hereunder;
iv.other transactions in the ordinary course of business on terms at least as
favorable to the Credit Parties and their respective Subsidiaries as would be
obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party as determined in good faith by the board of directors (or
equivalent governing body) of the Borrower;
v.employment, severance and other similar compensation arrangements (including
equity incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business;
vi.payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries
115







--------------------------------------------------------------------------------



in the ordinary course of business to the extent attributable to the ownership
or operation of the Borrower and its Subsidiaries.
SECTION 8.8Accounting Changes; Organizational Documents
(a)Change its Fiscal Year end (other than in the case of any Subsidiary, to
conform such Subsidiary’s Fiscal Year end to that of the Borrower), or make
(without the consent of the Administrative Agent) any material change in its
accounting treatment and reporting practices except as permitted or required by
GAAP.
(b)Amend, modify or change its Organizational Documents in any manner materially
adverse to the rights or interests of the Administrative Agent or the Lenders.
SECTION 8.9Payments and Modifications of Junior Indebtedness
(a)Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Junior
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder or would
violate the subordination terms thereof or the subordination agreement
applicable thereto.
(b)Prepay, repay, redeem, purchase, defease or acquire for value (including
(x) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (y) at the maturity
thereof) any Junior Indebtedness, or make any payment in violation of any
subordination terms of any Junior Indebtedness, except:
i.in connection with any Permitted Refinancing Indebtedness permitted by
Section 8.1 and in compliance with any subordination provisions thereof or any
subordination agreement applicable thereto;
ii.payments and prepayments of any Junior Indebtedness made solely with the
proceeds of Qualified Equity Interests or any capital contribution in respect of
Qualified Equity Interests of Borrower, so long as immediately before and after
giving effect to any such payment or prepayment, no Default or Event of Default
then exists;
iii.(A) payments and prepayments of Junior Indebtedness as a result of the
conversion of all or any portion of such Junior Indebtedness into Qualified
Equity Interests of Borrower, and (B) payments of interest in respect of Junior
Indebtedness in the form of payment in kind interest constituting Indebtedness
permitted pursuant to Section 8.1;
iv.with respect to any Permitted Convertible Indebtedness, any required payments
of cash or deliveries in shares of common stock or any combination thereof (or
other securities or property following a merger event, reclassification or other
change of the common stock) (and cash in lieu of fractional shares) pursuant to
the terms of, and otherwise perform its obligations under, any Permitted
Convertible Indebtedness
116







--------------------------------------------------------------------------------



(including, without limitation, making required payments of interest and
principal thereon, making payments due upon required repurchase or redemption
thereof and/or making payments and deliveries upon conversion thereof);
v.the payment of interest, expenses and indemnities in respect of Junior
Indebtedness (except to the extent prohibited by the subordination terms thereof
or the subordination agreement applicable thereto).
SECTION 8.10No Further Negative Pledges; Restrictive Agreements
(a)Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except: (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).
(b)Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents and (B) Applicable Law.
(c)Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 8.5) that limit the transfer of such
Property pending the consummation of
117







--------------------------------------------------------------------------------



such sale, (G) customary restrictions in leases, subleases, licenses and
sublicenses or asset sale agreements otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto and
(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.
SECTION 8.11Nature of Business
Engage in any business other than the businesses conducted by the Borrower and
its Subsidiaries as of the Closing Date and businesses and business activities
reasonably related or ancillary thereto or that are reasonable extensions
thereof.
SECTION 8.12[Reserved].
SECTION 8.13Sale Leasebacks
Directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any Property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Subsidiary thereof has
sold or transferred or is to sell or transfer to a Person which is not another
Credit Party or Subsidiary of a Credit Party or (b) which any Credit Party or
any Subsidiary of a Credit Party intends to use for substantially the same
purpose as any other Property that has been sold or is to be sold or transferred
by such Credit Party or such Subsidiary to another Person which is not another
Credit Party or Subsidiary of a Credit Party in connection with such lease.
SECTION 8.14[Reserved]
SECTION 8.15Financial Covenants
(a)Consolidated Senior Secured Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Senior Secured Leverage Ratio to be greater
than 3.00:1.00.
(b)Liquidity. Permit Liquidity at any time to be less than $50,000,000.
SECTION 8.16Disposal of Subsidiary Interests
Permit any Subsidiary to be a non-Wholly-Owned Subsidiary except as a result of
or in connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 8.4 or Section 8.5.
ARTICLE IX.
Default and Remedies


SECTION 9.1Events of Default
Each of the following shall constitute an Event of Default:
118







--------------------------------------------------------------------------------



(a)Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower or any other Credit Party shall default in any payment of principal of
any Loan or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise) or fail to provide Cash Collateral pursuant
to Section 2.4(b), Section 2.5(b), Section 3.1, Section 4.14 or Section
4.15(a)(v).
(b)Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of
three (3) Business Days.
(c)Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect or misleading in any material respect when made or deemed
made.
(d)Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1, 7.2, 7.3, 7.4, 7.14, 7.15,
7.17, 7.18 or 7.20 or Article VIII.
(e)Default in Performance of Other Covenants and Conditions. Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section 9.1) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.
(f)Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the
119







--------------------------------------------------------------------------------



holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness to (A) become due, or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity (any applicable grace period having expired) or (B) be cash
collateralized; provided that this Section 9.1(f) shall not apply to (x) any
repurchase, prepayment, defeasance, redemption, conversion or settlement with
respect to any Permitted Convertible Indebtedness pursuant to its terms, or any
event that permits such repurchase, prepayment, defeasance, redemption,
conversion or settlement, unless such repurchase, prepayment, defeasance,
redemption, conversion or settlement, or such relevant event, results from a
default thereunder or an event of the type that constitutes an Event of Default,
or (y) or any early payment requirement or unwinding or termination with respect
to any Permitted Call Spread Transaction.
(g)[Reserved].
(h)Change in Control. Any Change in Control shall occur.
(i)Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
(j)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of its assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding under such
Debtor Relief Laws shall be entered.
(k)Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
(l)ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any
120







--------------------------------------------------------------------------------



ERISA Affiliate is required to pay as contributions thereto and such unpaid
amounts are in excess of the Threshold Amount, (ii) a Termination Event or
(iii) any Credit Party or any ERISA Affiliate makes a complete or partial
withdrawal from any Multiemployer Plan and the Multiemployer Plan notifies such
Credit Party or ERISA Affiliate that such entity has incurred a withdrawal
liability requiring payments in an amount exceeding the Threshold Amount.
(m)Judgment. One or more judgments, orders or decrees shall be entered against
any Credit Party or any Subsidiary thereof by any court and continues without
having been discharged, vacated or stayed for a period of thirty (30)
consecutive days after the entry thereof and such judgments, orders or decrees
are either (i) for the payment of money, individually or in the aggregate (to
the extent not paid or covered by insurance as to which the relevant insurance
company has acknowledged the claim and has not disputed coverage), in excess of
the Threshold Amount or (ii) for injunctive relief and could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
(n)Subordination Terms. (i) Any of the Secured Obligations for any reason shall
cease to be “senior debt,” “senior indebtedness,” “designated senior debt” or
“senior secured financing” (or any comparable term) under, and as defined in,
the documentation governing any Subordinated Indebtedness that is subordinated
(in terms of payment or lien priority) to the Secured Obligations, (ii) the
subordination provisions set forth in the documentation for any Subordinated
Indebtedness that is subordinated (in terms of payment or lien priority) to the
Secured Obligations shall, in whole or in part, cease to be effective or cease
to be legally valid, binding and enforceable against the holders of any
Subordinated Indebtedness, if applicable, or (iii) any Credit Party or any
Subsidiary of any Credit Party, shall assert any of the foregoing in writing.
SECTION 9.2Remedies
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
(a)Acceleration; Termination of Credit Facility. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including all L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented or shall be entitled
to present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand,
121







--------------------------------------------------------------------------------



protest or other notice of any kind, all of which are expressly waived by each
Credit Party, anything in this Agreement or in any other Loan Document to the
contrary notwithstanding.
(b)Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower shall
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the Minimum Collateral Amount of the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Secured Obligations in accordance with
Section 9.4. After all such Letters of Credit shall have expired or been fully
drawn upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrower.
(c)General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
SECTION 9.3Rights and Remedies Cumulative; Non-Waiver; etc
(a)The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and
122







--------------------------------------------------------------------------------



remedies that inure to its benefit (solely in its capacity as an Issuing Lender
or Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.4 (subject to the terms of Section 4.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 4.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
SECTION 9.4Crediting of Payments and Proceeds
In the event that the Obligations have been accelerated pursuant to Section 9.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received on account of
the Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall, subject to the provisions of Section 4.14 and Section 4.15,
be applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lenders and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lenders and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and Secured Hedge
Obligations and Secured Cash Management Obligations then owing and to Cash
Collateralize any L/C Obligations then outstanding, ratably among the holders of
such obligations in proportion to the respective amounts described in this
clause Fourth payable to them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.
123







--------------------------------------------------------------------------------



Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable holders thereof following such acceleration or exercise of remedies
and at least three (3) Business Days prior to the application of the proceeds
thereof. Each holder of Secured Hedge Obligations or Secured Hedge Obligations
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
SECTION 9.5Administrative Agent May File Proofs of Claim
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Credit Party) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.
SECTION 9.6Credit Bidding.
(a)The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, exercisable at the direction of the Required Lenders, to credit
bid and purchase for the benefit of the Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including
124







--------------------------------------------------------------------------------



pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law. Such credit bid or purchase may be
completed through one or more acquisition vehicles formed by the Administrative
Agent to make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.2.
(b)Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE X.
The Administrative Agent


SECTION 10.1Appointment and Authority.
(a)Each of the Lenders and each Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Section
10.6, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including each holder of Secured Hedge
Obligations and
125







--------------------------------------------------------------------------------



Secured Cash Management Obligations) and the Issuing Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and such Issuing Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto (including to enter into additional Loan Documents
or supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article X for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles X and XI (including Section 11.3, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
SECTION 10.2Rights as a Lender
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
SECTION 1.3Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
i.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
ii.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under
126







--------------------------------------------------------------------------------



any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
iii.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and indicating that such notice is a “Notice of Default” is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Lender.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including any report provided
to it by an Issuing Lender pursuant to Section 3.9), (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of any Issuing
Lender’s L/C Commitment (it being understood and agreed that each Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).
SECTION 10.4Reliance by the Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such
127







--------------------------------------------------------------------------------



Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
SECTION 10.5Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
subagents.
SECTION 10.6Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank or financial institution reasonably experienced
in serving as administrative agent on syndicated bank facilities with an office
in the United States, or an Affiliate of any such bank or financial institution
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)With effect from the Resignation Effective Date (as applicable), (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity
128







--------------------------------------------------------------------------------



payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent or relating to its duties as Administrative Agent that are
carried out following its retirement.
(c)Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, if in its
sole discretion it elects to, and Swingline Lender, (ii) the retiring Issuing
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor Issuing Lender, if in its sole discretion it elects to,
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 10.7Non-Reliance on Administrative Agent and Other Lenders
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 10.8No Other Duties, Etc
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any
129







--------------------------------------------------------------------------------



powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.
SECTION 10.9Collateral and Guaranty Matters.
(a)Each of the Lenders (including in its or any of its Affiliate’s capacities as
a holder of Secured Hedge Obligations and Secured Cash Management Obligations)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:
i.to release any Lien on any Collateral granted to or held by the Administrative
Agent, for the ratable benefit of the Secured Parties, under any Loan Document
(A) upon the termination of the Revolving Credit Commitment and payment in full
of all Secured Obligations (other than (1) contingent indemnification and
reimbursement obligations, (2) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the applicable Issuing Lender have been made)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit which have been Cash Collateralized or as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition to a Person other than a Credit Party permitted under the Loan
Documents, as certified by the Borrower, or (C) if approved, authorized or
ratified in writing in accordance with Section 11.2;
ii.to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
iii.to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, as certified by the Borrower.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.9. In each case as specified in this Section 10.9, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 10.9 as certified by the Borrower.
130







--------------------------------------------------------------------------------



Notwithstanding the foregoing, the parties hereto acknowledge and agree (a) in
circumstances where the Administrative Agent reasonably determines that the cost
or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and/or perfection requirements set forth in this Agreement and
the other Loan Documents, (b) the Administrative Agent may grant extensions of
time for the creation and/or perfection of Liens in a particular property
(including extensions of time beyond the Closing Date) where it determines that
such creation and/or perfection cannot be accomplished without undue effort
and/or expense by the time or times at which it would otherwise be required by
this Agreement or any other Loan Document and (c) other than to the extent
contemplated and required in accordance with Section 7.14, no Credit Party shall
be required to take actions outside the United States to create and/or perfect
local law security in any Collateral.
(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 10.10Secured Hedge Obligations and Secured Cash Management Obligations
No holder of any Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of Section 9.4 or any Collateral by virtue
of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Obligations and Secured Hedge Obligations unless the
Administrative Agent has received written notice of such Secured Cash Management
Obligations and Secured Hedge Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
holders thereof.
ARTICLE XI.
Miscellaneous


SECTION 11.1Notices.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all
131







--------------------------------------------------------------------------------



notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by email or sent by facsimile as follows:
If to the Borrower:
Medallia, Inc.
575 Market St. Suite 1850
San Francisco, CA 94105
Attention of: Kevin Furlong and Karina Chen
E-mail: ***
If to Wells Fargo, as Administrative Agent:
Wells Fargo Bank, National Association
333 Market Street, 15th Floor
San Francisco, CA 94105
Attention of: Lydia Diaconou
Telephone No.: ***
E-mail: ***
If to any Lender:
To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or Article III if such Lender or such Issuing Lender, as applicable,
has notified the Administrative Agent that is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended
132







--------------------------------------------------------------------------------



recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
(c)Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
Issuing Lender or the Swingline Lender may change its address or other contact
information for notices and other communications hereunder by notice to the
other parties hereto. Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.
(e)Platform.
i.Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.
ii.The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, any Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
133







--------------------------------------------------------------------------------



(f)Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 11.2Amendments, Waivers and Consents
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall:
(a)amend, modify or waive (i) Section 5.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 5.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Sublimit, in each case without the
written consent of the Required Lenders;
(b)increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
(c)waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (viii) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 4.1(b) during the
continuance of an Event of Default;
134







--------------------------------------------------------------------------------



(e)change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
(f)change any provision of this Section or reduce the percentages specified in
the definitions of “Required Lenders,” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly and adversely affected
thereby;
(g)consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.4), in each case, without the written
consent of each Lender; or
(h)release any Guarantor from any Guaranty Agreement (other than as authorized
in Section 10.9), without the written consent of each Lender;
(i)release all or substantially all of the Collateral or release any Security
Document which would have the effect of releasing all or substantially all of
the Collateral (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Documents relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document or modify Section 11.23 hereof; (iv) each Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (v) each Letter of Credit Document may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; provided that a copy of such amended Letter of Credit Document,
cash collateral agreement or other document, as the case may be, shall be
promptly delivered to the Administrative Agent upon such amendment or waiver,
(vi) the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision and (vii) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement or any Benchmark Replacement Conforming Changes or otherwise
effectuate the terms of Section 4.8(c) in accordance with the terms of
135







--------------------------------------------------------------------------------



Section 4.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, and (B) any amendment,
waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement and the other
Loan Documents if, upon giving effect to such amendment and restatement, such
Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement and the other Loan Documents and (y)  enter
into amendments or modifications to this Agreement (including amendments to this
Section 11.2) or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to effectuate the terms of Section 4.13 (including as applicable, (1) to permit
the Incremental Revolving Credit Facility Increases to share ratably in the
benefits of this Agreement and the other Loan Documents, (2) to include an
Incremental Revolving Credit Facility Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.
SECTION 11.13Expenses; Indemnity.
(a)Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
136







--------------------------------------------------------------------------------



including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including any Environmental Claims), penalties, damages, liabilities and
related reasonable and documented out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including reasonable attorneys and consultant’s fees, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (B) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
(C) result from a dispute solely among Indemnitees (other than any claims
against any Indemnitee in its capacity as the Administrative Agent or an
Arranger or any similar role under the Loan Documents) and not arising out of
any act or omission of the Borrower or any of its Subsidiaries or Affiliates or
(D) resulting from any agreement governing any settlement effected without the
prior written consent of the Borrower or any of its Subsidiaries (such consent
not to be unreasonably withheld or delayed); provided that notwithstanding this
clause (D) if at any time an Indemnitee shall have requested that the Borrower
and its Subsidiaries reimburse such Indemnitee in accordance with this Section
11.3 for legal or other expenses
137







--------------------------------------------------------------------------------



incurred in connection with investigating, responding to or defending any
investigation, litigation or proceeding, then the Borrower and the Credit
Parties shall be liable for any settlement of such investigation, litigation or
proceeding effected without the consent of the Borrower or its Subsidiaries if
(x) such settlement is entered into more than 30 days after the receipt by the
Borrower or any of its Subsidiaries of such request for reimbursement and (y)
the Borrower or its Subsidiaries shall not have reimbursed such Indemnitee in
accordance with such request prior to the date of such settlement. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent determined by
a court of
138







--------------------------------------------------------------------------------



competent jurisdiction by final and non-appealable judgment to have resulted
from such Indemnitee’s gross negligence or willful misconduct.
(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
(f)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 11.4Right of Setoff
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Lender, the Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender or
any Affiliate thereof shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.15 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or any of its Affiliates as
to which such right of setoff was exercised. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.5Governing Law; Jurisdiction, Etc
(a)Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon,
139







--------------------------------------------------------------------------------



arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.
(b)Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.
(c)Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 11.6Waiver of Jury Trial
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). IF AND TO THE EXTENT THAT THE FOREGOING
WAIVER OF THE RIGHT TO A JURY TRIAL IS UNENFORCEABLE FOR ANY REASON IN SUCH
FORUM, EACH OF THE PARTIES HERETO HEREBY
140







--------------------------------------------------------------------------------



CONSENTS TO THE ADJUDICATION OF ALL CLAIMS PURSUANT TO JUDICIAL REFERENCE AS
PROVIDED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, AND THE JUDICIAL
REFEREE SHALL BE EMPOWERED TO HEAR AND DETERMINE ALL ISSUES IN SUCH REFERENCE,
WHETHER FACT OR LAW EACH PARTY HERETO ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 11.7Reversal of Payments
To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of any of the Secured Parties or to any Secured
Party directly or the Administrative Agent or any Secured Party receives any
payment or proceeds of the Collateral or any Secured Party exercises its right
of setoff, which payments or proceeds (including any proceeds of such setoff) or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent, and each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its (or its
applicable Affiliate’s) applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
SECTION 11.8Injunctive Relief
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
SECTION 11.9Successors and Assigns; Participations.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto
141







--------------------------------------------------------------------------------



shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
i.Minimum Amounts.
A.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
B.in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility; provided that the Borrower shall be
deemed to have given its consent ten (10) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such tenth (10th) Business Day;
ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned;
iii.Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:
A.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred
142







--------------------------------------------------------------------------------



and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the Credit Facility;
B.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and
C.the consents of the Issuing Lenders and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.
iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
v.No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of its Subsidiaries or Affiliates, (B) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).
vi.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon),
143







--------------------------------------------------------------------------------



and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void).
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices, a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender, sell participations to any Person (other than a natural Person, (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person, or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s
144







--------------------------------------------------------------------------------



obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, each Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(b), (c) or
(d) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.9, 4.10
and 4.11 (subject to the requirements and limitations therein, including the
requirements under Section 4.11(g) (it being understood that the documentation
required under Section 4.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.10 or 4.11, with
respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 and Section 11.4 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) and Proposed Section 1.163-5 of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
145







--------------------------------------------------------------------------------



(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.
SECTION 11.10Treatment of Certain Information; Confidentiality
Each of the Administrative Agent, the Lenders and each Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties in connection with the Credit Facility,
this Agreement, the transactions contemplated hereby or in connection with
marketing of services by such Affiliate or Related Party to the Borrower or any
of its Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in accordance with the Administrative
Agent’s, such Issuing Lender’s or any Lender’s regulatory compliance policy if
the Administrative Agent, such Issuing Lender or such Lender, as applicable,
deems such disclosure to be necessary for the mitigation of claims by those
authorities against the Administrative Agent, such Issuing Lender or such
Lender, as applicable, or any of its Related Parties (in which case, the
Administrative Agent, such Issuing Lender or such Lender, as applicable, shall
use commercially reasonable efforts to, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
Applicable Law), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative proceeding or other compulsory process
(in which case, the Administrative Agent, such Issuing Lender or such Lender, as
applicable, shall use commercially reasonable efforts to promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
Applicable Law), (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement and, in each case, their
respective financing sources, (ii) any
146







--------------------------------------------------------------------------------



actual or prospective party (or its Related Parties) to any Hedge Agreement
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in an Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for an Approved
Fund, or (v) a nationally recognized rating agency that requires access to
information regarding the Borrower and its Subsidiaries, the Loans and the Loan
Documents in connection with ratings issued with respect to an Approved Fund,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) deal terms and other information customarily
reported to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to the
extent that such information is independently developed by such Person without
the use of Information required to be kept confidential pursuant to this
Section 11.10, (l) to the extent required by an insurance company in connection
with providing insurance coverage or providing reimbursement pursuant to this
Agreement or (m) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. For the sake of
clarity, the Borrower may publicly disclose this Agreement or any Loan Document
in each case to the extent required by Applicable Law in connection with any
securities law filing requirements or otherwise as required by Applicable Law.
SECTION 11.11Performance of Duties
Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.
SECTION 11.12All Powers Coupled with Interest
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any
147







--------------------------------------------------------------------------------



provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied (other than (1) contingent
indemnification and reimbursement obligations, (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
have been made and (3) Letters of Credit that have either been Cash
Collateralized or as to which arrangements satisfactory to the applicable
Issuing Lender have been made), any of the Commitments remain in effect or the
Credit Facility has not been terminated.
SECTION 11.13Survival
(a)All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate delivered by any
Credit Party to the Administrative Agent or any Lender in connection with the
Loan Documents, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement. All representations and warranties made under this Agreement shall be
made or deemed to be made at and as of the Closing Date (except those that are
expressly made as of a specific date), shall survive the Closing Date and shall
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.
(b)Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 11.14Titles and Captions
Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.
SECTION 11.15Severability of Provisions
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction. In the event that any provision is held to be so prohibited
or unenforceable in any jurisdiction, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such provision to preserve
the original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).
148







--------------------------------------------------------------------------------



SECTION 11.16Counterparts; Integration; Effectiveness; Electronic Execution.
(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, any Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 11.17Term of Agreement
This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than (1) contingent
indemnification and reimbursement obligations, (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
have been made and (3) Letters of Credit that have either been Cash
Collateralized or as to which arrangements satisfactory to the applicable
Issuing Lender have been made) arising hereunder or under any other Loan
Document shall have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) or
otherwise satisfied in a manner acceptable to the applicable Issuing Lender) and
the Commitments have been terminated. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.
SECTION 11.18USA PATRIOT Act; Anti-Money Laundering Laws
The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, each of them is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will
149







--------------------------------------------------------------------------------



allow such Lender to identify each Credit Party in accordance with the PATRIOT
Act or such Anti-Money Laundering Laws.
SECTION 11.19Independent Effect of Covenants
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VII or VIII hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VII or VIII, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VII or VIII.
SECTION 11.20No Advisory or Fiduciary Responsibility.
(a)In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arranger and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arranger or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arranger or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arranger and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arranger or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arranger and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(b)Each Credit Party acknowledges and agrees that each Lender, the Arranger and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business
150







--------------------------------------------------------------------------------



with, any of the Borrower, any Affiliate thereof or any other person or entity
that may do business with or own securities of any of the foregoing, all as if
such Lender, Arranger or Affiliate thereof were not a Lender or Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
the Credit Facilities) and without any duty to account therefor to any other
Lender, the Arranger, the Borrower or any Affiliate of the foregoing.  Each
Lender, the Arranger and any Affiliate thereof may accept fees and other
consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the Credit Facilities or otherwise without
having to account for the same to any other Lender, the Arranger, the Borrower
or any Affiliate of the foregoing.
SECTION 11.21Inconsistencies with Other Documents
In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
SECTION 11.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of the applicable Resolution Authority.
151







--------------------------------------------------------------------------------



SECTION 11.23Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:
i.such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit or the Commitments;
ii.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
iii.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
iv.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the
152







--------------------------------------------------------------------------------



Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that none of
the Administrative Agent, the Arranger and their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
SECTION 11.24Acknowledgement Regarding Any Supported QFCs
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 11.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
153







--------------------------------------------------------------------------------



(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).  
[Signature pages to follow]


154








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
MEDALLIA, INC., as Borrower


By:  /s/ Roxanne M. Oulman  
Name:  Roxanne M. Oulman
Title: Executive Vice President and Chief Financial Officer
ADMINISTRATIVE AGENT AND LENDERS:
[Signature Page to Credit Agreement]
image11.jpg [image11.jpg]



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and a Lender


By:  /s/ Kim Crosslin    
Name:  Kim Crosslin
Title: Senior Vice President




[Signature Page to Credit Agreement]
image11.jpg [image11.jpg]

